 EXECUTION COPY
 
LEASE AGREEMENT


(Diablo Lodge)




THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of January 15,
2013 (the “Effective Date”) by and between Diablo Lodge, LLC, a California
limited liability company (“Landlord”), and Emeritus Corporation, a Washington
corporation and/or its designees (“Tenant”)
 
IN CONSIDERATION of the mutual covenants contained herein, Landlord and Tenant
hereby agree as follows:
 
1.           Premises
 
1.1.           Real Property; Facility; Premises.  Landlord hereby demises and
leases to Tenant and Tenant hereby leases and takes from Landlord: (a) the real
property described on Exhibit A attached hereto and incorporated herein by this
reference (the “Real Property”); (b) that 117 unit assisted living facility
and/or residential care facility for the elderly (“RCFE”), commonly known as
“Diablo Lodge” located at 950 Diablo Road, Danville, California (the
“Facility”); and (c) the Personal Property defined in Section 1.2
below.  Throughout this Lease, the Real Property, the Facility and any other
improvements located on the Real Property, will collectively be referred to as
the “Premises.” Except as otherwise provided in this Lease, the Premises shall
not include Tenant's Equipment, the Excluded Documents, or the Excluded Assets
(as those terms are defined below).
 
1.2.           Personal Property.  Landlord shall demise and lease to Tenant and
Tenant shall lease and take from Landlord as of the Commencement Date, the
equipment, furniture, furnishings, and fixtures owned by Landlord and located at
or used in connection with the operation of the Facility and any additional
items added thereto from time to time by written agreement between Landlord and
Tenant (such equipment, furniture, furnishings and fixtures, together with all
additions thereto or replacements thereof will hereinafter be referred to as the
“Personal Property”).  Tenant shall purchase or lease any additional furniture,
equipment, trade fixtures and personal property as may be required to operate
the Facility as an RCFE duly licensed and certified to operate at no less than
its current maximum permitted capacity or as may be required to replace the
Personal Property due to wear and tear, consumption, loss, theft or damage and
such replacement shall be at the sole cost of Tenant and Tenant shall make all
payments under any contracts for the purchase or lease of such items and comply
with all the terms and provisions thereof, including payment of premiums on
insurance and personal property taxes. Any such replaced and new Personal
Property (other than the Tenant’s Equipment) shall automatically become the
property of Landlord (or Landlord’s designee) without further consideration, as
consideration for such transfer has been received by Tenant in the form of
Landlord agreeing to the terms of this Lease. Notwithstanding anything herein to
the contrary, upon the expiration or early termination of this Lease, all
Personal Property and all replacements thereto shall be delivered to the
Landlord free and clear of all liens, claims and leases of any nature other than
the Permitted Encumbrances (as defined below). If Tenant purchases any
additional optional equipment (other than as described above) that is convenient
but not required to operate the Facility, all such additional equipment shall be
acquired by and at the cost of Tenant (the “Tenant’s Equipment”), and except as
otherwise provided in this Lease, the same shall be and remain the property of
Tenant; provided, however, at the expiration or earlier termination of the Lease
(other than a termination by Tenant prior to the Commencement Date in accordance
with the terms hereof), Landlord shall have the option (the “Personal Property
Option”) to purchase any and all of Tenant’s Equipment (other than any accounts
receivable and computer hardware and software) for an amount equal to the fair
market value of such Tenant’s Equipment as reasonably and mutually determined by
Landlord and Tenant (the “Personal Property Purchase Price”).  In order to
exercise the Personal Property Option, Landlord must give written notice of the
exercise of the option to Tenant at least thirty (30) days prior to the
expiration or earlier termination of this Lease and such notice shall identify
as to which of Tenant’s Equipment Landlord it is
 
 
1

--------------------------------------------------------------------------------

 



exercising the Personal Property Option.  On or before the expiration of this
Lease, Landlord shall pay to Tenant the Personal Property Purchase Price.  Any
of Tenant’s Equipment to which Landlord timely exercises the Personal Property
Option and pays the Personal Property Purchase Price, shall remain at the
Facility after the expiration of this Lease and shall be the property of
Landlord (or its designee). Any of Tenant’s Equipment as to which Landlord does
not timely exercise the Personal Property Option and/or pay the personal
Property Purchase Price shall be removed by Tenant from the Premises at the
expiration or earlier termination of this Lease and, if not so removed shall be
deemed abandoned by the Tenant and title to the same shall thereupon pass to
Landlord under this Lease as by a bill of sale, but Tenant shall remain
responsible for the cost of removal and disposal of such Tenant’s Equipment, as
well as any damage caused by such removal.
 
1.3.           Excluded Assets. The leased Premises shall not include the
following assets (the “Excluded Assets”): computer hardware and software not
used exclusively by Landlord or its affiliates in connection with the Facility,
cash, cash equivalents, checks and other funds, including, without limitation,
Landlord’s accounts receivable, notes, securities and other evidence of
indebtedness held at the Facility as of the Commencement Date, and balances on
deposit to the credit of Landlord with banking institutions, all of which shall
be retained by Landlord.
 
1.4.           Use.  Tenant shall use the Premises solely for the operation of
an RCFE, including ancillary and related uses (“Permitted Use”).  Tenant shall
continuously operate the Facility as a good quality RCFE facility with no less
than its existing capacity.  Tenant acknowledges and agrees that the value of
the Facility is uniquely dependent upon the existence of a viable, ongoing
licensed facility certified to operate at no less than its current maximum
permitted capacity, and that a decrease in the resident census or loss of
certification will substantially impair the value of the Facility and will cause
substantial and irreparable injury to Landlord.  Tenant shall diligently operate
the Facility in a manner calculated to produce commercially reasonable
occupancy.
 
2.           Term.
 
2.1.           Initial Term.  The Initial Lease Term of this Lease shall be
fifteen (15) years commencing on the Commencement Date (as hereinafter defined)
and ending fifteen (15) years thereafter (the “Initial Lease Term”), unless
earlier terminated as provided herein.  The Initial Lease Term, together with
the Renewal Term (as defined below and if initiated), may hereinafter be
referred to as the “Lease Term.” The Commencement Date shall mean March 1, 2013
provided that as February 15, 2013, the Conditions Precedent (as hereinafter
defined) have been satisfied or waived or April 1, 2013 in the event that the
Conditions Precedent have not been satisfied or waived as of February 15, 2013
but have been satisfied or waived as of March 1, 2013. Tenant shall be required
to advise Landlord in writing by no later than 5:00 PM Pacific Time on February
15, 2013 as to whether or not the Condition Precedents have been satisfied or
waived as of that date; provided, however, Tenant’s failure to give such notice
shall be deemed notice that the Conditions Precedent have not been satisfied or
waived as of such date. The Conditions Precedent shall mean (i) Tenant has
completed its Due Diligence Investigation  (as defined in Section 24 below) and
has not elected to terminate this Lease at the end of the Due Diligence Period,
(ii) Tenant has secured the approval of its Board of Directors of the
transaction provided for herein, (iii) Tenant and Landlord have entered into an
Operations Transfer Agreement in the form  attached hereto as Exhibit C (the
“OTA”) and (iv) Tenant and Landlord have entered into an Interim Sublease and
Management Agreement in the form attached hereto as Exhibit D (the “Interim
Operating Agreements”). Notwithstanding the foregoing, in the event of the
termination of the Interim Operating Agreements as a result of the inability of
Emeritus to secure a license to operate the Facility on or before March 1, 2014,
then this Lease shall terminate concurrently with the termination of the Interim
Sublease.
 
2.2.           Renewal Term.  Tenant shall have the option and right (the
“Option”) to renew this Lease beyond the Initial Lease Term for an additional
ten (10) year period (the “Renewal Term”) by giving written notice of the
exercise of its Option for the Renewal Term at least twelve (12) months but not
more than fifteen (15) months prior to the expiration of the Initial Lease
Term.  In order to exercise the Option for the Renewal Term, Tenant must not be
in default of any term or any provision of this Lease beyond all applicable
notice and cure periods provided in this Lease. The Option may not be assigned,
 

 
2

--------------------------------------------------------------------------------

 


voluntarily or involuntarily, nor may the Option be exercised by any person or
entity other than the original Tenant executing this Lease, except in the case
of an assignment of the Lease in accordance with Section 16.2 below.  The Option
granted to Tenant under this Lease is not assignable separate and apart from
this Lease, and may not be separated from this Lease in any manner, either by
reservation or otherwise.  If Tenant exercises the Option, Tenant shall continue
to lease the Premises for the Renewal Term upon the same terms and conditions
set forth in this Lease, except that the Basic Rent (as defined in Section 3.1
below) for the Renewal Term payable by Tenant to Landlord during the first year
of any Renewal Term shall be an amount equal to the greater of (a) the
immediately prior Lease Year’s Basic Rent increased by the sum of five percent,
or (b) the sum of the Basic Rent for the prior Lease Year of the Term,
multiplied by a fraction, the numerator of which shall be equal to the Index (as
defined below) published immediately prior to the commencement of the Renewal
Term, and the denominator of which shall be equal to the Index published
immediately prior to the prior Lease Year of the Term.  The term “Index” means
the Consumer Price Index for All Urban Consumers, San Francisco-Oakland —
San Jose area, All Items (1982-84=100), as published by the United States
Department of Labor, Bureau of Labor Statistics ("Index").  If publication of
the Index by any governmental or private agency is discontinued or if it is so
modified that it does not accurately reflect the changes in consumer prices,
then the parties shall use such other index as is then generally recognized and
accepted for similar determination of changes in consumer prices.  If the Index
is revised, it shall be converted in accordance with the conversion factor
published by the Bureau of Labor Statistics or any other governmental agency
then publishing same.
 
2.3.           Surrender.  Upon the termination of this Lease, whether by
forfeiture, lapse of time or otherwise, or upon termination of Tenant’s right to
possession of the Premises, Tenant will at once surrender and deliver the
Premises, together with all improvements thereto (including, without limitation,
any Alterations (as defined below) as to which Landlord’s consent pursuant to
Section 7.2 was specifically conditioned on the removal thereof at the
expiration or earlier termination of the Term) and the Personal Property in good
condition and repair, in fully restored operational condition, normal wear and
tear and those items for which Landlord is responsible under Section 7.2.1
hereof excepted.  Further, if so elected by Landlord as set forth above in
Section 1.2, Tenant shall surrender and deliver Tenant’s Equipment, to Landlord
at the expiration or earlier termination of this Lease. At the time of
surrender, at its sole cost, Tenant shall remove Tenant's Equipment (subject to
Landlord’s Personal Property Option), repair any injury or damage done to the
Premises which may result from such removal and restore the Premises to the same
or better condition as existed prior to the installation thereof, normal wear
and tear excepted.  Except as otherwise stated in this Lease, Tenant shall leave
the air lines, power panels, electrical distribution systems, lighting fixtures,
air conditioning, window coverings, wall coverings, carpets, wall paneling,
ceilings and plumbing of the Facility in good operating condition, normal wear
and tear excepted.  In addition, Tenant shall assist and reasonably cooperate
with Landlord in facilitating a smooth transition and transfer of the Facility’s
business.  Tenant and Landlord hereby acknowledge and agree that, only with the
prior consent of Tenant, which may be granted or withheld in the sole and
absolute discretion of Tenant, and only if permitted by applicable law,
Landlord, or a successor tenant, shall have the right to utilize Tenant’s
license, permits and approvals necessary to operate the Facility at the Premises
and continuing until such licenses, permits and approvals required for the
operation of the Facility at the Premises are obtained by Landlord or a
successor tenant, as applicable. Tenant covenants to execute any and all
documents reasonably required by Landlord and any governmental agency in
connection with the transfer of the operations of the Facility to Landlord or a
successor tenant (at Landlord’s election).  Any personal property (including,
without limitation, any furniture, fixtures and equipment) not removed from the
Premises on or before the expiration or earlier termination of this Lease shall,
at Landlord’s election, be deemed abandoned by the Tenant and title to the same
shall thereupon pass to Landlord under this Lease as by a bill of sale, but
Tenant shall remain responsible for the cost of removal and disposal of such
personal property, as well as any damage caused by such removal.).
 
2.4           Effect of Tenant's Holding Over.  Any holding over after the
expiration of the Lease Term, other than with the consent of Landlord or at the
request of Landlord, shall be construed to be a tenancy from month-to-month on
the terms and conditions herein specified, so far as applicable, with monthly
rent set at: (A) one hundred twenty-five percent (125%) of the monthly Basic
Rent payable during the Lease Year immediately prior to the expiration of the
then Lease Term during the initial sixty (60) days of any such hold over period,
and (B) commencing on the sixty-first (61st) day of any such hold over
 

 
3

--------------------------------------------------------------------------------

 



period, one hundred fifty percent (150%) of the monthly Basic Rent payable
during the Lease Year immediately prior to the expiration of the then Lease Term
and continuing thereafter for the remainder of any hold over period, and, with
respect to each of clause (A) and/or (B) above, as applicable, Tenant shall also
be liable for all damages sustained by Landlord by reason of such holding over
if and to the extent the same exceed the amount paid by Tenant under clause (A)
and/or (B), as applicable.
 
3.           Rent.
 
3.1.           Basic Rent.
 
3.1.1.  During the Lease Term, the rent due hereunder (the “Basic Rent”) shall
be One Hundred Fifty Thousand Dollars ($150,000) per month ($1,800,000 per
year), subject to escalation as provided in Section 3.1.3 below and subject to
reduction as provided in Section 3.3 below.
 
3.1.2.  For purposes of this Lease, a "Lease Year" shall be the twelve (12)
month period commencing on the Commencement Date and each successive twelve
month period thereafter during the Lease Term (or such shorter period if this
Lease is earlier terminated in accordance with its terms).  Basic Rent shall be
paid in advance in monthly installments in the amounts specified and shall be
paid on the first day of each calendar month; provided, however, that the first
monthly payment shall be due on the first day after the Commencement Date.
 
3.1.3. Beginning on the first anniversary of the Commencement Date and on each
annual anniversary of the Commencement Date thereafter, including during the
Renewal Term after the first Lease Year thereof, the annual Basic Rent shall
increase by three percent (3%) over the amount of the Basic Rent in the
immediately prior Lease Year.
 
3.1.4. Basic Rent and Additional Rent (as defined below) are sometimes
collectively referred to herein as “Rent.”
 
3.2.           Proration.   Except as otherwise provided, Basic Rent shall be
payable in monthly installments to Landlord, at its address set forth in
Section 30.17, or to such other person, firm or corporation at such other
address as Landlord may designate by notice in writing to Tenant.  If the
Commencement Date or the expiration or termination date of this Lease shall be
on a day other than the first day or the last day of a month, respectively, then
Basic Rent shall be prorated based on the actual number of days elapsed.
 
3.3.           Taxes and Assessments.  In addition to Basic Rent, Tenant shall
pay all real estate taxes, general and special assessments, personal property
taxes, taxes or assessments arising in connection with or otherwise relating to
any improvements, alterations and/or additions in, on or to the Premises, taxes
and assessments or other charges arising in connection with a change in capacity
at the Premises (including, but limited to, an increase in capacity), and other
public charges which are assessed, levied, confirmed, or imposed upon the
Premises during the Lease Term, and all sales taxes and other taxes that are now
or hereafter may be payable in connection with the Basic Rent payable hereunder
during the Initial Lease Term and the Renewal Term (other than, except as
specifically set forth in Section 3.3.6, income taxes owing by Landlord as a
result of Tenant’s payment of Basic Rent hereunder and principal and interest
payments owing under the Facility Loan (as defined below)). Unless otherwise
directed by Landlord, Tenant shall pay all such amounts directly to the
appropriate governmental authority or authorities.
 
3.4.           Increase in Taxes Due to Real Property Transfers. Notwithstanding
anything herein to the contrary, in the event of the transfer or change of
ownership of the Real Property or the Facility (within the meaning of
Sections 60 and 61, Division 1, Chapter 2 of the California Revenue and Taxation
Code) (a “Property Ownership Transfer”) which results in an increase in the real
estate taxes levied against the Premises, the following provisions shall apply:
(i) in the case of the first Property Ownership Transfer, Tenant shall pay the
amount of such real property tax increase attributable to the Property Ownership
Transfer, and the Basic Rent shall not be reduced by the amount of any such
increased real estate tax
 
 
4

--------------------------------------------------------------------------------

 



payment, (ii) in the case of the second Property Ownership Transfer,  Tenant
shall pay the amount of such real property tax increase attributable to the
Property Ownership Transfer, and the Basic Rent shall be reduced on a dollar for
dollar basis by the amount that any such increased real estate tax payment
exceeds ten percent (10%) of the amount of the pre-existing real estate tax
amount and (iii) in the event of a third or subsequent Property Ownership
Transfer, Tenant shall pay the full amount of such real estate tax increase and
the Basic Rent shall be reduced on a dollar for dollar basis by the entire
amount of any such increased payment. For purposes of this paragraph, any real
estate taxes that increase solely from a statutory annual inflationary increase
in real estate taxes shall not be deemed to be caused by a Property Ownership
Transfer and such increase shall be excluded from the provisions of the
immediately preceding sentence.  Upon request of either party, Landlord and
Tenant shall confirm in writing the new Basic Rent in effect after the
reduction(s) provided for in this Section 3.4.
 
3.3.1. Any taxes and assessments relating to a fiscal period of any authority, a
part of which is already included within the Initial Lease Term or the Renewal
Term and a part of which is included in a period of time before or after the
Initial Lease Term or the Renewal Term, shall be adjusted pro rata between
Landlord and Tenant and each party shall be responsible for its pro rata share
of any such taxes and assessments.
 
3.3.2. Other than as specifically set forth in Section 3.3.6, nothing herein
shall require Tenant to pay income taxes assessed against Landlord.
 
3.3.3. Tenant may contest, in its own name or in the name of Landlord, with
Landlord’s cooperation, which Landlord agrees to give, the legality or validity
of any such tax or assessment or of any law under which the same shall be
imposed.  This must be done in good faith, with due diligence, and at Tenant’s
own expense.  Landlord shall not be required to join in any proceeding or
contest brought by Tenant unless the provisions of any law require that the
proceeding or contest be brought in the name of Landlord or any owner of the
Facility.  In that event, Landlord shall join in the proceeding or contest or
permit it to be brought in Landlord's name so long as Landlord is not required
to bear any cost.  Tenant shall pay Landlord reasonable compensation for any
expense Landlord incurs, or suffers, because of its cooperation as provided
herein, including but not limited to reasonable attorneys’ fees.   If Tenant
does so contest such tax or assessment beyond the time limit for payment thereof
by Tenant, Tenant shall do one of the following:  (i) pay such amount under
protest; (ii) procure and maintain a stay of all proceedings with adequate bond
to enforce collection of such tax or assessment; or (iii) deposit with Landlord
reasonable security for the payment of all contested sums.  Once such action is
taken by Tenant, Tenant shall not be considered to be in default hereunder with
respect thereto.
 
3.3.4. Tenant shall have, and Landlord hereby irrevocably grants to Tenant, the
power and authority, at Tenant’s sole cost, to make, file and prosecute any
statement, report or claim for refund which may be required or permitted by law,
as the basis of or in connection with the assessment, determination,
equalization, reduction or payment of any and every tax, assessment, license or
charge which Tenant is required to pay or discharge hereunder.
 
3.3.5.  Upon the termination of any such proceeding, Tenant shall pay the amount
of such taxes and assessments or part thereof as finally determined in such
proceedings, the payment of which may have been deferred during the prosecution
of such proceedings, together with any costs, fees, interest, penalties or other
liabilities in connection therewith.
 
3.3.6. If any income, profits or revenue tax shall be levied, assessed or
imposed upon the income, profits or revenue arising from rents payable
hereunder, partially or totally in lieu of or as a substitute for real estate or
personal property taxes imposed upon the Premises during the Lease Term, then
Tenant shall be responsible for the payment of such tax.
 
3.3.7. Any tax or insurance reserve required by any Mortgagee (as defined in
Section 3.4 below) under a Mortgage with respect to the Premises during the
Lease Term shall be paid by Tenant to Landlord, marked payable to such holder.
 
 
5

--------------------------------------------------------------------------------

 



3.3.8. Except to the extent impounded pursuant to Section 3.3.7 and except as
attributable to the actions of Landlord or its agents, Tenant shall pay, before
delinquency, any and all real and personal property taxes and assessments
payable hereunder by Tenant.  In the event of a late payment, Tenant shall pay
all interest and penalties plus the amount due.  Tenant shall further provide
Landlord with evidence of payment as soon as practicable after Landlord’s
written request therefor.  If any such taxes are assessed, levied, or imposed
upon Landlord or upon all or any part of the Facility or Landlord's interest in
the Facility or this Lease, or if such taxes are not paid by Tenant when due and
such taxes become a lien upon or may be enforced against Landlord or against all
or any part of the Facility or against Landlord's interest in the Facility or in
this Lease, Landlord shall have the right and option, but no obligation, to pay
such taxes or any portion thereof before or after the delinquency date and
any and all fines, penalties, and interest thereon, and Tenant agrees to
indemnify Landlord immediately for the total amount so paid by Landlord as
additional rent to all other Rent reserved in this Lease.
 
3.4.           Triple Net Lease; Additional Charges; Additional Rent.  This
Lease is intended to be triple net to Landlord, and Tenant shall pay to
Landlord, net throughout the Initial Lease Term and the Renewal Term, the Basic
Rent prescribed by Section 3.1, free of any offset, abatement, or other
deduction, except as may be expressly set forth herein.  Except to the extent
Tenant is required to make payment to third parties (other than Landlord) as
expressly set forth in this Lease, Tenant is hereby obligated to make all Rent
payments to Landlord. The Basic Rent provided in this Lease shall be in addition
to all other payments to be made by Tenant as provided herein.  It is the
purpose and intent of Landlord and Tenant that the monthly Basic Rent provided
herein shall be absolutely net to Landlord so that this Lease shall yield net to
Landlord the Basic Rent specified in this Lease in each month during the term of
this Lease and, except as otherwise specifically provided herein, Landlord shall
not be required to make any payment of any kind with respect to the ownership,
operation and/or management of the Premises.  It is also the purpose and intent
of Landlord and Tenant that payment of all costs and expenses be made directly
by Tenant to the appropriate party and not to Landlord, except as otherwise
directed by Landlord in writing.  Accordingly, except as may otherwise be
expressly set forth herein, Tenant agrees to pay all payments, costs, expenses,
charges, and other obligations of every kind whatsoever arising from or related
to the Facility and the operation thereof incurred by Landlord pursuant to the
provisions of this Lease, including, but not limited to all additional charges
and costs described in Section 3.3, Section 7, Section 8.2, Section 10,
Section 14.2 or elsewhere in this Lease as they become due and payable and the
same shall be deemed to be “Additional Rent” under this Lease.  To the extent
Tenant pays the additional charges or costs to Landlord pursuant to any
requirement of this Lease, Tenant shall be relieved of its obligation to pay the
same to any other person to which they would otherwise be due.  If non-payment
of any additional charge or cost shall occur, Landlord shall have, in addition
to all other rights and remedies, all rights and remedies provided for herein
and by law in the case of non-payment of rent.  Notwithstanding the foregoing,
Landlord shall be responsible for making all payments to any lender under the
Facility Loan (the “Facility Lender”) and to any other mortgage lender (each, a
“Mortgagee”) under any other mortgage granted by Landlord with respect to the
Premises (each, a “Mortgage”).
 
3.5.           Late Charge.  Tenant acknowledges that late payment by Tenant to
Landlord of Rent will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such costs being extremely difficult and
impracticable to fix.  Such costs include, without limitation, processing and
accounting charges, and late charges that may be imposed on Landlord by the
terms of any encumbrance(s) affecting the Facility.  Therefore, if any payment
of any sums required to be paid or deposited by Tenant to or for the benefit of
Landlord under this Lease and payments made by Landlord under any provision
hereof for which Landlord is entitled to reimbursement by Tenant shall become
overdue for a period of seven (7) days beyond the date on which they are due and
payable as provided for in this Lease, a late charge equal to five percent (5%)
of the overdue amount shall become immediately due and payable to Landlord.  The
parties agree that this late charge represents a fair and reasonable estimate of
the costs that Landlord will incur by reason of late payment by Tenant.  Such
late charge shall be in addition to any and all other amounts, including
damages, to which Landlord may be entitled pursuant to this Lease or at law or
in equity.  The acceptance by Landlord of a late charge shall not limit or
preclude Landlord from exercising its rights pursuant to Section 13.  If
non-payment of any late charge shall occur, Landlord shall have, in addition to
all other rights and remedies, all rights and remedies provided for herein and
by law in the case of non-payment of rent.  No failure by Landlord to insist
upon the strict performance by Tenant of Tenant’s
 

 
6

--------------------------------------------------------------------------------

 


obligations to pay late charges shall constitute a waiver by Landlord of its
rights to enforce the provisions of this in any instance thereafter occurring.
 
3.6.           Security Deposit.  The security deposit shall be Four Hundred
Fifty Thousand Dollars ($450,000) payable by an irrevocable standby letter of
credit (the “Letter of Credit”) to be issued by a financial institution
reasonably acceptable to Landlord and in such form as the parties may agree at
least ten (10) days prior to the end of the Due Diligence Period (the “Security
Deposit”), and which shall be delivered to Landlord by Tenant within three (3)
days after Tenant delivers the Due Diligence Notice (as defined below) stating
that Tenant is waiving its due diligence condition and proceeding with the Lease
subject, however, to Landlord’s obligation to return the same to Tenant in the
event this Lease is terminated in accordance with its terms prior to the
Commencement Date. Tenant shall pay all premiums or costs due for the Letter of
Credit.   The Security Deposit shall be held by Landlord without liability for
interest as security for the performance of Tenant’s obligations.  The Security
Deposit is not an advance payment of Rent or a measure of Tenant’s liability for
damages.  Landlord may, from time to time, without prejudice to any other
remedy, use all or a portion of the Security Deposit to satisfy past due Rent
which is not paid when due or within any applicable cure period or to cure any
other uncured Event of Default by Tenant.  Landlord shall have the right to draw
on the Letter of Credit by presentation of a certificate to the issuer of the
Letter of Credit stating that an Event of Default (as defined below) has
occurred and is continuing; provided, however, in the event Landlord is
prohibited from establishing an Event of Default under this Lease (e.g., Tenant
files a bankruptcy petition and Tenant is protected by an automatic stay),
Landlord shall be entitled to draw on the Letter of Credit following a default
or breach of this Lease.  If Landlord draws on the Letter of Credit in whole or
in part upon the occurrence of an Event of Default (subject to the foregoing
sentence), Tenant shall on demand restore or replace the Letter of Credit to its
full original amount (provided, however, that the face amount of the Letter of
Credit may be reduced in the event Landlord draws on the Letter of Credit and,
after cure of breach of default under this Lease, elects to hold the proceeds of
the Letter of Credit as a cash security deposit in lieu of in the required form
of the Letter of Credit). Notwithstanding the foregoing, Tenant shall not be
required to provide Landlord with a supplemental or replacement Letter of
Credit, to the extent Landlord has drawn on any Letter of Credit pursuant to
this Section 3.6 and thereafter Landlord does not apply such cash proceeds to
cure the Event of Default upon which such draw was based but instead Landlord
holds such cash proceeds as security for the obligations of Tenant under this
Lease. Landlord shall return the Letter of Credit to Tenant within forty five
(45) days after the date that Tenant surrenders possession of the Premises to
Landlord in accordance with the terms of this Lease (the “Return Period”) or
concurrently with the closing of the purchase and sale of the Premises pursuant
to Section 26; provided, however, that in the event that within thirty (30) days
after the termination or earlier expiration of the term of this Lease (other
than a termination of this Lease resulting from a purchase and sale of the
Premises pursuant to Section 26) Landlord provides Tenant with written notice
that there is an outstanding Event of Default (a “End of Lease Default Notice”),
which End of Lease Default Notice shall include Landlord’s reasonable estimate
of the cost to cure the same (the “Cure Amount”), then Landlord shall be
entitled to draw on the Letter of Credit and to retain the Cure Amount and the
balance of the proceeds of the draw on the Letter of Credit shall be remitted by
Landlord to Tenant within the Return Period; provided, further, that in the
event Tenant timely objects to End of Lease Default Notice, then Landlord shall
be required to deposit the Cure Amount with a mutually acceptable escrow agent
who shall be instructed to hold the same until a full and final resolution,
whether by order of a court of competent jurisdiction or agreement of the
parties, of Tenant’s objection thereto. If Landlord transfers its interest in
the Premises, Landlord shall assign the Security Deposit to the transferee and,
following the assignment, Landlord shall have no further liability for the
return of the Security Deposit. Landlord shall not be required to keep any cash
Security Deposit separate from its other accounts. The Security Deposit may be
assigned as security in connection with a Facility Mortgage.
 
3.7           No Offset.  All Rent and other sums becoming owed to Landlord
under this Lease shall be due and payable without necessity of notice or demand
and shall be paid without offset or deduction of any kind except as specifically
set forth in this Lease.  Notwithstanding anything to the contrary contained in
this Lease, Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code, or any similar or successor laws or other laws now or
hereinafter in effect.  .
 

 
7

--------------------------------------------------------------------------------

 


4.           Representations and Warranties.
 
4.1.           By Landlord. Landlord hereby makes the following representations
and warranties to Tenant:
 
4.1.1. Landlord has full power and authority to execute and to deliver this
Lease and all related documents and to carry out the transaction contemplated
herein.  This Lease is valid, binding and enforceable against Landlord in
accordance with its terms except as such enforceability may be limited by
creditors rights laws or general principles of equity.  Upon obtaining the
consent of Lender, the execution of this Lease and the consummation of the
transaction contemplated herein will not result in a breach of the terms and
conditions of nor constitute a default under or violation of any law,
regulation, court order, Mortgage, note, bond, indenture, certificate of
formation, operating agreement, license or other agreement, instrument or
obligation to which Landlord is now a party or by which Landlord or any of the
assets of Landlord may be bound or affected.
 
4.1.2. Landlord has fee simple title to the Facility and the Real Property and
marketable title to the Personal Property subject only to the encumbrances set
forth in Exhibit B (the “Permitted Encumbrances”).
 
4.1.3. The Facility is currently licensed as an RCFE by the California
Department of Social Services and a copy of the license has been provided to
Tenant.
 
4.2.           By Tenant.  Tenant hereby makes the following representations and
warranties to Landlord:
 
4.2.1. Tenant has full power and authority to execute and to deliver this Lease
and all related documents and to carry out the transaction contemplated
herein.  This Lease is valid, binding and enforceable against Tenant in
accordance with its terms except as such enforceability may be limited by
creditors rights laws or general principles of equity.  The execution of this
Lease and the consummation of the transaction contemplated herein will not
result in a breach of the terms and conditions of nor constitute a default under
or violation of any law, regulation, court order, Mortgage, note, bond,
indenture, articles of incorporation, agreement, license or other instrument or
obligation to which Tenant is now a party or by which Tenant or any of the
assets of Tenant may be bound or affected.
 
5.           Use of the Premises/Compliance With Laws.
 
5.1.           Tenant to Obtain and Maintain All Approvals.  From and after the
Commencement Date and during the Initial Lease Term and, if applicable, the
Renewal Term, Tenant shall obtain and/or maintain all approvals needed to
operate the Facility in good standing under all applicable state and federal
law, including, but not limited to, any certificate of need, licenses and
certifications, in order to operate the Facility as a licensed RCFE. Landlord
agrees to assist Tenant as reasonably necessary to obtain and maintain such
approvals.  Tenant shall not amend or alter the Facility license or, if
applicable, certification without the prior written approval of Landlord, which
shall not be unreasonably withheld.  In the event Tenant receives written notice
of any action or threatened action by any governmental agency that would
materially or adversely affect the licensure of the Facility, Tenant shall
within five (5) business days of receipt of such written notice notify Landlord
of the nature and scope of such action or threatened action and shall make
available to Landlord all correspondence, documents, and records related to the
action or threatened action.
 
5.2           Landlord Not Responsible for Pre-Existing Deficiencies. Tenant
shall address and remedy at its sole cost and expense any life safety issues or
other deficiencies identified by any governmental agency as part of Tenant’s
licensing procedure except to the extent those issues or deficiencies relate to
the components of the Premises for which Landlord is expressly responsible under
Section 7.1.2, in which case the same shall be and remain the responsibility of
Landlord.
 

 
8

--------------------------------------------------------------------------------

 


5.3.           Operations.  Tenant covenants and agrees that it will return the
Facility to Landlord at the end of the Initial Lease Term and/or the Renewal
Term (if applicable) licensed and certified in the same manner as it is on the
Commencement Date and with a maximum capacity of not less than the capacity it
has on the Commencement Date.  Tenant shall provide at all times sufficient
personnel, equipment and supervision to operate the Facility safely and
effectively and shall take such measures as Tenant deems to be necessary
(including disciplinary actions against, and termination of employment of,
personnel where appropriate) in connection with the delivery of care for the
residents of the Facility. Subject to Landlord fulfilling at its expense its
obligations under Section 7.2.1, Tenant shall, at its expense, cause the
Facility to conform to the requirements and provisions of all applicable laws,
rules and regulations concerning the use of the Facility as an RCFE, including,
without limitation, the obligation at Tenant's sole cost to alter, maintain,
replace or restore the Facility or any part thereof in compliance and conformity
with all such laws, rules and regulations relating to the condition, use or
occupancy of the Facility.
 
5.4.           Use.  After the Commencement Date, Tenant shall neither use nor
permit to be used the Premises, or any part thereof for any purpose or purposes
other than the Permitted Use and any other legally permitted use reasonably
incidental thereto without the prior written consent of Landlord.  No use shall
be made or permitted to be made of the Premises, and no acts shall be done,
which will cause the cancellation of any insurance policy covering the Premises
or any part thereof, nor shall Tenant sell or permit to be kept, used or sold in
or about the Premises any article which may be prohibited by the standard form
of fire insurance policies; provided, however, so long as (i) Tenant provides
Landlord no less than thirty (30) days prior written notice (or less if Tenant
receives less than thirty (30) days notice from the applicable insurer), and
(ii) obtains replacement insurance coverage no less than the types and coverage
amounts carried by Tenant as required by the terms and conditions of this Lease
(and tenders a certificate evidencing such replacement insurance, including,
without limitation, reasonable detail reflecting the coverage so obtained),
Tenant shall not be deemed to be in default of its obligations under this
Section 5.4 if the carrier providing insurance with respect to the Premises or
Tenant’s operations at the Premises elects to withdraw from providing insurance
to the long term care/senior housing markets. Subject to Landlord fulfilling at
its expense (to the extent expressly provided in Section 7.1.2) its obligations
under Section 7.1.2, Tenant shall, at its cost, comply with all of the
requirements pertaining to the Premises of any insurance organization or company
necessary for the maintenance of insurance, as herein provided, covering the
Premises. Tenant shall not do or permit to be done anything on the Facility that
will cause damage to the Facility or any part thereof.  The Facility shall not
be overloaded with furniture, equipment or machinery in such manner that damage
is caused to the Facility or any part thereof.  No machinery, apparatus or other
appliance shall be used or operated in, on or about the Facility that will in
any manner injure the Facility or any part thereof.
 
5.5.           No Unlawful Purpose or Waste.  Tenant covenants and agrees that
the Premises shall not be used for any unlawful purpose.  Tenant shall not
commit or suffer to be committed any waste on the Premises, nor shall Tenant
cause or permit any nuisance thereon.  Tenant further covenants and agrees that
Tenant’s use of the Premises and maintenance, alteration and operation thereof
shall at all times conform to all applicable and lawful local, state, and
federal ordinances, rules and regulations. Tenant may, however, contest the
legality or applicability of any such ordinance, rule or regulation, or any
licensure or, if applicable, certification decision. This must be done in good
faith, with due diligence, without prejudice to Landlord’s rights hereunder, and
at Tenant’s own expense.  If Tenant does so contest any such ordinance, rule,
regulation or decision, Landlord may require Tenant to deposit with Landlord
reasonable security for the payment of all liability, costs, and expenses which
may arise from the litigation.  Once such a deposit has been made or while such
a contest is pending, even if no such deposit is required by Landlord, Tenant
shall not be considered in default under this Section 5.5 of this Lease.
 
5.6.           No Impairment.  Tenant shall neither suffer nor permit the
Premises or any portion thereof to be used in such a manner as may reasonably
(i) tend to impair Landlord’s interest in the Premises or any portion thereof,
or (ii) make possible a claim or claims of adverse usage or adverse possession
by the public, as such, or of implied dedication of the Premises or any portion
thereof.
 

 
9

--------------------------------------------------------------------------------

 



5.7.           Facility Payroll.  Tenant shall timely pay all Facility payroll
and related payroll taxes and impositions and shall file all governmental
reports required pursuant thereto (including, without limitation, payroll tax
returns) promptly and before delinquency.
 
5.8.           Reports.  Tenant shall provide to Landlord on a monthly basis
during the Lease Term a 12-month trending report disclosing the financial
operations of the Facility, which shall include information showing the monthly
occupancy level at the Facility.  In addition to the foregoing, and without
limiting the foregoing, Tenant shall prepare and provide to Landlord on a
quarterly basis, financial statements relating to the operation of the Facility
substantially in accordance with generally accepted accounting principles and
practices, including income and expense statements, balance sheets, ledger
statements.
 
5.9.           Records. In connection with the operation of the Facility, Tenant
shall prepare, keep and maintain all necessary appropriate and useful books and
records on a current basis in an accurate manner including, but not limited to,
the following.
 
(i)  
patient admission and discharge records, medical records, patient treatment
authorization and physician certification, occupancy statements, and other
records and data relating to the care of patients or operation of the Facility,
all in accordance with applicable laws, rules and regulations.

 
(ii)  
all usual and customary employee records.

 
(iii)  
billing, cost reports, and payment records in connection with any state or
federal governmental payment or reimbursement program.

 
(iv)  
Tenant's corporate and financial books and records, including canceled checks,
check registers, and bank statements.

 
(v)  
inspection reports and other documents generated by any governmental agency
having jurisdiction over the Facility or the operation thereof or generated by
Tenant in connection therewith.

 
All of the foregoing books, records documents and data pertaining thereto which
evidences the same or is necessary or useful to generate, document or establish
the same, as set forth in this Section 5.9 hereof, are hereinafter referred to
as "Records."
 
5.10. Examination of Records.  Landlord shall have the unconditional right,
exercisable not more than twice per calendar year (unless there is an Event of
Default outstanding under this Lease or if Landlord reasonably believes that
there has been an adverse change in Tenant’s financial position or otherwise if
such audit is requested by Landlord’s actual or potential investors, lenders
and/or partners or any potential buyer of the Premises) and at Landlord’s
expense, upon ten (10) days prior written notice, to examine, audit, copy and
make extracts of the Records (subject to any applicable laws, rules and
regulations restricting disclosure).  Tenant shall have no obligation to provide
any such Records to the extent the same are generally available in the public
domain. At Tenant’s request, Landlord shall enter into a confidentiality
agreement with Tenant, which agreement is reasonably acceptable to Landlord and
covers confidential financial information provided by Tenant to
Landlord.  Landlord shall exercise all such access rights in compliance with
applicable law, including the laws governing the right and confidentiality of
the records of the residents of the Facility.  Landlord and Tenant agree that
the Records shall at all times be kept on the Facility premises or at Tenant’s
corporate offices and shall, under no circumstances, be at any time removed
therefrom except if and as required to comply with a subpoena or the order of a
court of competent jurisdiction.  Tenant shall in good faith reasonably
cooperate with Landlord in connection with any such Landlord audit or review of
the Records. Tenant shall execute, acknowledge and deliver any other instruments
and perform any other acts reasonably necessary, desirable or proper, as
determined by Landlord, to carry out the purposes of this Section 5.10.
 

 
10

--------------------------------------------------------------------------------

 



6.           Facility Loan.
 
6.1.           Facility Loan; Subordination and Attornment.  On or prior to the
last day of the Due Diligence Period, Tenant and the Facility Lender and any
ground or other underlying lessor, if applicable, shall, at Tenant’s sole cost
and expense but with Landlord’s cooperation, negotiate a commercially reasonable
Subordination, Non-Disturbance and Attornment Agreement, which shall be executed
prior to the Commencement Date (individually and collectively, the “Original
Subordination Agreement”), in connection with the Landlord’s financing of the
Facility (the “Facility Loan”) and/or any ground or other underlying lease to
which the Real Property may be subject as of the Commencement Date.  Tenant
shall from time to time upon the request of Landlord execute such other or
further agreements as may be reasonably necessary to confirm the subordination
provided for herein. The Original Subordination Agreement shall provide for
Tenant’s subordination of its leasehold interest to the Facility Loan, Mortgage,
deed of trust or ground lease, if applicable, provided that the Facility Lender
and/or ground or other underlying lessor, if applicable, on behalf of itself and
its successors, agrees to not disturb Tenant’s tenancy on the Premises so long
as there is not then outstanding an Event of Default under this Lease. The
failure to obtain the Original Subordination Agreement prior to the end of the
Due Diligence Period shall not be a default by Landlord of its obligations under
this Lease, but instead shall be a failure of condition, which shall be waivable
by Tenant, in its sole discretion, and in the event Tenant elects to waive such
condition at the end of the Due Diligence Period, then Tenant shall not
thereafter have any right to request any change to, or any additional provision
of or relating to, the Original Subordination Agreement.
 
6.2.           Subordination in the Absence of a Subordination Agreement. For so
long as the Original Subordination Agreement remains in effect, it shall govern
the rights and obligations of Tenant, Landlord and the Facility Lender. If the
Original Subordination Agreement is not in effect as a result of the
satisfaction whether voluntarily or by reason of foreclosure or deed in lieu of
foreclosure, of the Facility Loan or the termination of any ground or underlying
lease, then the following provisions shall apply: Without the necessity of any
additional document being executed by Tenant for the purpose of effecting a
subordination, this Lease shall be subject and subordinate at all times to
ground or underlying leases and to the lien of any mortgages or deeds of trust
now or hereafter placed on, against or affecting the Facility, Landlord’s
interest or estate in the Facility, or any ground or underlying lease; provided,
however, that if the lessor, mortgagee, trustee, or holder of any such mortgage
or deed of trust elects to have Tenant’s interest in this Lease be superior to
any such instrument, then, by notice to Tenant, this Lease shall be deemed
superior, whether this Lease was executed before or after said
instrument.  Notwithstanding the foregoing, Tenant covenants and agrees to
execute and deliver within ten (10) days of Landlord’s request such further
instruments evidencing such subordination or superiority of this Lease as may be
required by Landlord, provided that the lender and/or ground or other underlying
lessor, if applicable, on behalf of itself and its successors, agrees to not
disturb Tenant’s tenancy on the Premises so long as there is not then
outstanding an Event of Default under this Lease (a “Subsequent Subordination
Agreement”).  Tenant covenants and agrees that, if by reason of a default on the
part of the Landlord herein in the performance of any of the terms and
conditions of the Facility Loan or ground or other underlying lease documents,
and the estate of Landlord thereunder is terminated by summary disposition
proceedings or otherwise, Tenant will attorn to Lender or such ground or other
underlying lessor in accordance with the provisions of the Subsequent
Subordination Agreement provided the lender or lessor has agreed to not disturb
Tenant’s tenancy in the absence of an outstanding Event of Default.
 
6.2.           Tenant’s Right to Cure.  Tenant shall have the right to cure any
default by Landlord in the payment of any amounts due under any of the Facility
Loan documents and to offset any such sums against its rent next coming due
under the terms of this Lease.
 
7.           Maintenance, Repair, Alterations and Utilities.
 
7.1.           Maintenance.
 
7.1.1.                      By Tenant. Tenant shall, at its own cost, and
without expense to the Landlord, keep and maintain the Premises, including but
not limited to exterior, interior, sewers, utility lines, wiring, plumbing,
HVAC, mechanical systems, all sidewalks, buildings, surface parking lots,
landscaping and
 

 
11

--------------------------------------------------------------------------------

 


improvements of any kind which may be a part thereof in good, sanitary and neat
order, condition and repair, normal wear and tear and acts of God excepted, and,
except as specifically provided in Section 11 and subject to Landlord’s
obligations under Section 7.1.2, restore and rehabilitate any portion of the
Premises which may be destroyed or damaged by fire, casualty or cause whatsoever
and in such a manner as may be necessary to operate the Facility in accordance
with applicable state and/or federal laws or regulations.  Tenant shall perform
all interior and exterior painting, and maintain the grounds of the Facility in
a good and sightly appearance, normal wear and tear and Acts of God
excepted.  Tenant shall be obligated during the Lease Term to make any repairs,
replacements or renewals of any kind, nature or description whatsoever to the
Premises, including without limitation those required by Law and/or as necessary
to obtain and maintain the licensure of the Facility but specifically excluding
that maintenance and those repairs for which Landlord is responsible under
Section 7.1.2. Tenant expressly waives the benefit of any law that would
otherwise accord Tenant the right to make repairs at Landlord's expense, to
deduct the expense of such repairs. Tenant hereby waives any and all rights and
benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code, or any similar or successor laws now or hereinafter in
effect.  Notwithstanding the foregoing, nothing contained in this section shall
limit the rights of Tenant as provided in Section 7.1.2.
 
7.1.2.                      By Landlord.  Notwithstanding anything herein to the
contrary, Landlord shall, at its sole cost and expense, keep in good repair and
condition the major structural components of the Premises, including the roof
(but not the roof membrane), load bearing walls (but not wall coverings or sheet
rock except as required by Landlord’s structural repairs), all other structural
members and components, floor slabs, subfloors, and foundations of the Premises
(exclusive of doors, door frames, windows, window frames, and the waterproof
membrane of or surrounding the foregoing) if and to the extent such maintenance
and/or repair is due to (i) ordinary wear and tear, (ii) expiration of the
useful life of such major structural components, (iii) defects in the
construction or repair by Landlord of such major structural components or (iv)
Acts of God, including, but not limited, to earth movement, flooding, natural
disasters, earthquakes and subsidence. Notwithstanding the foregoing, if any
such repair to, or maintenance of, the major structural components is required
for any reason other than the reasons set forth in the immediately preceding
sentence, then Tenant not Landlord shall be solely liable for the costs arising
in connection therewith, which cost shall be reimbursed by Tenant to Landlord as
Rent hereunder within ten (10) days of written demand therefor which demand
shall set forth in reasonable detail the costs incurred by Landlord and the
basis for Landlord’s determination the same is the result of the actions of
Tenant (as defined above).  If the parties are unable to determine what
constitutes a “major structural component” as defined above or to agree as to
the cause of the required repair or maintenance and accordingly whether the same
is the responsibility of Landlord or Tenant, such dispute will be resolved by a
licensed engineer selected jointly and compensated 50-50 by the parties.
 
7.2.           Alterations.  For changes, alterations or additions to the
Premises for which Tenant is responsible under the terms of this Lease
(collectively the “Alterations”) undertaken by Tenant after the Commencement
Date which either affect the major structural components of the Premises or as
to which the cost exceeds Fifty Thousand and No/100 Dollars ($50,000.00), Tenant
shall obtain the prior written consent of Landlord, which shall not be
unreasonably withheld and which shall specify whether or not, as a condition to
the granting of the consent, Tenant shall be required to remove such Alteration
at the end of the Lease Term (a “Removal Condition”), it being understood and
agreed that Tenant shall have the right to elect not to proceed with any
Alteration approved by Landlord, including, but not limited to, an Alteration
for which the consent includes a Removal Condition.  Notwithstanding the
foregoing, Landlord shall have no right to withhold its consent to any
Alterations which, regardless of the cost or the nature thereof, Tenant is able
to demonstrate to the reasonable satisfaction of Landlord are required to ensure
the ongoing compliance of the Premises with applicable law. In making any
Alterations (whether or not the same requires Landlord’s consent), Tenant shall
comply with the following:
 
(i) The Alterations shall not be commenced until ten (10) days after Landlord
has received notice from Tenant stating the date the installation of the
Alterations is to commence so that Landlord can post and record an appropriate
notice of nonresponsibility.
 
 
12

--------------------------------------------------------------------------------

 



(ii) The Alterations shall be approved by all appropriate government agencies,
and all applicable permits and authorizations shall be obtained before
commencement of the alterations.
 
(iii) All Alterations shall be completed with due diligence in compliance with
the plans and specifications and working drawings and all applicable laws.
 
(iv) Before commencing the Alterations and at all times during construction,
Tenant's contractor shall maintain insurance in twice the amount of the
construction's total cost, and shall name Landlord as an additional insured.
 
(v) Tenant shall provide Landlord with a copy of any plans and specifications
developed by or for Tenant for the Alterations or if no plans and specifications
are so developed, a reasonably detailed description of the proposed Alterations
 
(vii)           In the event Landlord consents to the making of any structural
alteration, addition or improvement by Tenant, the same shall be made by using a
contractor reasonably approved by Landlord, at Tenant’s sole cost and expense.


7.3.           Utilities.  Tenant shall pay all charges for all utilities and
services furnished to the Facility or used by it, including, without limitation,
water, electricity, gas, sewage, waste, trash and garbage disposal, telephone,
cable television and other services furnished to the Premises from and after the
Commencement Date.  Landlord shall not be liable for any interruption in the
provision of any such utility services to the Facility except to the extent the
same arises from the fulfillment by Landlord of its obligations under Section
7.1.2 or the gross negligence or willful misconduct of Landlord.  Tenant shall
also pay or reimburse Landlord for all costs and expenses of any kind whatsoever
which at any time with respect to the Term hereof may be imposed against
Landlord by reason of any of the covenants, conditions and/or restrictions
affecting the Facility or any portion thereof or with respect to easements,
license or other rights over, across or with respect to any adjacent or other
property which benefits the Facility, including, any and all costs and
expenses  associated with any utility, drainage and parking easements if and to
the extent the same are included within the Permitted Encumbrances or placed of
record against the Premises after the Commencement Date with the consent of
Tenant, which consent shall not be unreasonably withheld..
 
7.4.           Capital Expenditures.  Tenant shall make capital expenditures of
at least an average of Six Hundred Dollars ($600.00) per unit per year averaged
on a rolling three (3) year basis (the “Minimum Cap Ex Amount”). The Minimum Cap
Ex Amount per unit per year shall be increased on each anniversary of the
Commencement Date during the Lease Term by three percent (3%) over the previous
year’s amount. For example, the Minimum Cap Ex Amount starting on the first
anniversary of the Commencement Date will be $618.00 ($600.00 x 1.03 = $618.00).
To the extent that Tenant does not provide evidence that it funded the Minimum
Cap Ex Amount, Tenant shall pay the amount of the shortfall into an impound
account to be held by Landlord.  Landlord and Tenant acknowledge and agree that
in no event or circumstance shall such funds be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including Section 1950.7 of the California Civil Code, as
such section now exists or as may be hereafter amended or succeeded. Landlord
shall not be required to keep such amount separate from its general funds, and
Tenant shall not be entitled to interest on such amount.  Tenant acknowledges
that Landlord may invest and reinvest the amounts so deposited for Landlord’s
own account.  Tenant may request a draw from such account to reimburse Tenant
for capital repairs or projects Tenant has made at the Facility by providing
written evidence to Landlord of the amount and use of such funds, which shall
include proof of payment by Tenant and all applicable unconditional lien
releases Landlord shall disburse the requested funds in accordance with the
foregoing provisions and, if Landlord fails to do so, Tenant may deduct such
amounts from any future Minimum Cap Ex Amount shortfall otherwise payable to
Landlord.   To the extent Landlord reasonably determines that Tenant has failed
to maintain the Facility in accordance with the requirements of the Lease at the
expiration or earlier termination of the Lease Term, Landlord will be entitled
to apply any amounts from such impound account
 

 
13

--------------------------------------------------------------------------------

 


for repairs necessary to restore the Facility to such required condition.  No
notice to Tenant shall be required to enable Landlord to draw upon such funds.
 
8.           Liens Against the Premises.
 
8.1.           Liens.  Except for the Permitted Encumbrances and any liens
arising after the Commencement Date from any work performed by Landlord,
including, but not limited to, in connection with the performance by Landlord of
its obligations under Section 7.1.2, Tenant will not permit the Premises to
become subject to any lien, charge or encumbrance.  Tenant shall maintain the
Premises free from all orders, notices and violations filed or entered by any
public or quasi-public authorities.  Notwithstanding the foregoing, in the event
any such lien, charge or encumbrance is imposed, Tenant may contest any such
lien, charge, encumbrance, order, notice or violation.  This must be done in
good faith, with due diligence and at Tenant’s own expense and Tenant shall not
be considered in default of the provisions of this Section 8.1 as a result of
such contest, provided Tenant posts adequate bond with the court or, upon
Landlord’s request, deposits with the Landlord reasonable security for the
payment of all contested sums.
 
8.2.           Discharge of Liens.  Should a judgment on any lien, charge,
encumbrance, order, notice or violation be rendered against the Premises for
which Tenant is responsible under Section 8.1 and should Tenant fail to
discharge such judgment or take action to protest such judgment, Landlord shall
have the right but not the obligation to discharge said judgment.  If Landlord
exercises that option, any amounts paid by Landlord shall be due from Tenant as
Additional Rent.  Such Additional Rent shall be due and payable on the next date
after the expense is incurred that Basic Rent is otherwise due.
 
8.3.           Mechanic’s Liens.  Tenant shall pay all costs incurred by Tenant
in connection with any construction, alteration, demolition, maintenance and
repair of any and all improvements on the Premises initiated by Tenant.  Should
a lien or claim of lien be filed against the Landlord’s or Lender’s or any
Mortgagee’s interest in the Premises by any contractor, subcontractor, mechanic,
laborer, materialman or any other person whomsoever retained by Tenant, Tenant
shall, within twenty (20) days after the filing thereof, cause the same to be
discharged of record.
 
9.           Indemnity.
 
9.1           By Tenant.  In addition to the other indemnities contained herein,
and notwithstanding the existence of any insurance carried by or for the benefit
of Landlord or Tenant, and without regard to policy limits of any such
insurance, except to the extent caused by Landlord’s gross negligence or willful
misconduct, Tenant shall indemnify, protect and defend Landlord and its agents
and employees against and hold Landlord harmless from any and all losses,
damages, claims and liabilities and fines, including costs and reasonable
attorneys’ fees (collectively, the “Losses”), on account of, arising out of, or
in any way related to: (i) any accident, injury to or death of persons or loss
of or damage to property occurring on or about the Premises or adjoining
sidewalks; (ii) any use, misuse, nonuse, condition, maintenance or repair by
Tenant of the Premises in violation of the terms of this Lease; (iii) any
failure on the part of Tenant to perform or comply with any of the terms of this
Lease; (iv) the non-performance of any of the terms and provisions of any and
all existing leases, licenses or residency agreements to be performed by Tenant;
(v) any claim for professional liability, elder abuse, negligence or misconduct
committed by any person or entity (other than Landlord or its agents) on or
working from the Facility; and (vi) the violation of any law by Tenant or any
person for whom Tenant or any affiliate of Tenant is responsible, related to
this Lease.  Notwithstanding anything to the contrary in the foregoing, the
above indemnification obligation shall not apply to any Losses arising out of or
caused by (i) the acts or omissions of Landlord when performing its obligations
under Section 7.1.2 of this Lease or (ii) the gross negligence or willful
misconduct of Landlord. This Lease is made on the express condition that, except
with respect to the acts or omissions of Landlord when performing its
obligations under Section 7.1.2, Landlord shall not be liable for, or suffer
loss or incur any liability by reason of, any of Losses related to any of the
following: (i) injury to, or death of, any person or persons or damage to, or
loss of use of, property of Tenant or any of Tenant's employees, agents,
invitees, contractors, subtenants, or licensee, (ii) injury to Tenant’s business
or any loss of income therefrom, from whatever cause in any way (A) connected
with the condition or use of the Premises
 

 
14

--------------------------------------------------------------------------------

 


whether said damage or injury results from conditions arising at the Premises or
elsewhere and regardless of whether the cause of such damage or injury or the
means of repairing the same is inaccessible to Tenant or (B) which results from
fire, steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of the pipes, sprinklers, wires, appliances,
plumbing, air conditioning or lighting fixtures located at or near the Premises
or (iii) the activities of Tenant or of any of its employees, agents, invitees,
contractors, subtenants, or licensees on or near the Premises, (iv) creditor's
claims, claims of vendors, mechanic's lien claims, payroll claims, claims by the
Internal Revenue Service or California tax authorities, claims for patient trust
funds, and (v) the operation of the Facility by Tenant, including claims for
amounts due to third-party payors; provided, however, the indemnity of Tenant to
Landlord granted herein shall apply solely to claims of Losses arising from the
acts or omissions of Tenant occurring (A) on or after the earlier of (x)
Commencement Date, or (y) the date the Tenant first took possession of the
Facility either under the Lease or otherwise and (B) prior to the expiration
(including any hold over period) or earlier termination of the Lease. Tenant’s
indemnity obligations under this Section 9.1 shall survive the expiration or
earlier termination of this Lease.
 
9.2           By Landlord.  Landlord shall protect, indemnify and hold Tenant
harmless from and against any and all Losses incurred by Tenant by reason of any
damage to any property (including but not limited to property of Tenant) or any
injury (including but not limited to death) to any person occurring in, on or
about the Premises to the extent that such injury or damage shall be caused by
or arise from (i) the active negligence or willful misconduct of Landlord or any
of Landlord’s agents, employees or contractors, (ii) any breach of this Lease or
the violation of any applicable law pertaining to the Premises by Landlord or
any of Landlord’s employees, agents or contractors, (iii) the acts or omissions
of Landlord in fulfilling its obligations under Section 7.1.2 of this Lease or
(iv) the ownership and/or operation of the Facility by Landlord prior to the
Commencement Date. Landlord’s indemnity obligations under this Section 9.2 shall
survive the expiration or earlier termination of this Lease.


 
10.           Insurance.
 
10.1           Insurance -Tenant.
 
10.1.1                      Tenant shall obtain and keep in force during the
Lease Term a commercial general liability policy of insurance with limits not
less than One Million Dollars ($1,000,000.00) per occurrence and Three Million
Dollars ($3,000,000.00) in the aggregate (subject to periodic increases as
provided below and which may be satisfied, at Tenant’s option, though primary
coverage or a combination of primary and excess liability/umbrella coverage),
which policy (a) shall include an “Additional Insured-Managers and Landlords of
Premises Endorsement”, which shall name Landlord as an additional insured, (b)
shall include coverage for liability assumed under this Lease as an “insured
contract” for the performance of Tenant’s indemnity obligations under this Lease
and (c) shall provide that the coverage is primary and that any coverage that
Landlord may maintain shall be in excess thereof.  Neither the maintenance nor
the amount of any such liability insurance shall be construed to limit in any
way Tenant's obligations under any indemnity or hold harmless agreement set
forth in this Lease.
 
10.1.2                      Tenant shall obtain and keep in force during the
Lease Term “all-risk” extended coverage property insurance with coverages
reasonably acceptable to Landlord in an amount not less than one hundred percent
(100%) of the then full replacement value of the Facility, the Personal
Property, all tenant improvements installed at the Premises by Landlord or
Tenant, Tenant’s trade fixtures, Tenant’s Equipment and other all other property
at the Premises.  By way of example, and not limitation, such policies shall
provide protection against any peril included within the classification “fire
and extended coverage,” against vandalism and malicious mischief, theft,
sprinkler leakage, earthquake damage and flood damage and shall include business
interruption and extra expense coverages.  The policy shall also contain
provisions for, or endorsements shall be obtained for demolition cost coverage,
an increase cost of construction coverage (for upgrading the current building
codes and life safety codes, if necessary), include an ordinance and law rider,
and prohibit cancellation or modification by the insurer without ten (10) days'
prior written notice to Landlord and to each Mortgage Holder.
 

 
15

--------------------------------------------------------------------------------

 


10.1.3                      Tenant shall, at all times during the Lease Term,
maintain in effect workers’ compensation insurance as required by applicable
law.
 
10.1.4 Tenant’s policies on the Facility during the Lease Term shall include and
shall insure against Loss or damage by explosion of steam boilers, pressure
vessels or similar apparatus, now or hereafter installed in or situated at each
Facility, in such limits with respect to any one accident as may be reasonably
requested by Landlord from time to time.  If Tenant fails to maintain any
insurance which Tenant is required to maintain pursuant to this Article 10,
Tenant shall be liable to Landlord for any loss or cost resulting from such
failure to maintain.  Landlord shall have the right, in its sole discretion
following written notice to Tenant and Tenant’s failure to cure within ten (10)
business days, to procure and maintain such insurance which Tenant is required
to maintain hereunder but fails to do so (or fails to provide reasonable
evidence of the then-current effectiveness of such coverages) and the cost
thereof shall be deemed Additional Rent due and payable by Tenant.  Tenant may
only self-insure against any risks required to be covered by insurance provided
by Tenant hereunder in accordance with Section 10.1.7 hereof.
 
10.1.5 Tenant’s policies on the Facility during the Lease Term shall include
professional liability insurance for claims arising out of professional
liability, elder abuse of any and all persons and entities that occupy or use
all or any portion of the Facility, whether that person or entity is (i)Tenant
itself, or (ii) an employee of the Tenant, any person with any category of
clinical privileges to provide services in the Facility, or an assignee,
subtenant, licensee, or in any other relationship with Tenant (all such persons
or entities hereinafter referred to as "Users of the Facility"), including, but,
not limited to, standard form medical malpractice/general and professional
liability insurance of such types and amounts as is usual and customary in
Contra Costa County, California area for facilities engaged in activities
comparable to the activities performed by Tenant and Users of the Facility from
time to time at the Facility, in an amount not less than One Million Dollars
($1,000,000.00) per occurrence and Three Million Dollars ($3,000,000.00) in the
aggregate (which may be satisfied, at Tenant’s option, though primary coverage
or a combination of primary and excess liability/umbrella coverage); provided,
however, that Tenant’s responsibility to ensure such insurance related to Users
of the Facility who are not directly employed by Tenant under this subsection
shall be limited to using its commercially reasonable efforts to cause them to
secure such insurance.
 
10.1.6.                      Any insurance to be carried by Tenant hereunder
shall not be canceled or materially reduced unless ten (10) days prior written
notice shall have been given to Landlord (which notice may be tendered by either
Tenant or Tenant’s insurer).


10.1.7.                      Tenant’s Self Insurance.


10.1.7.1.  
Commercial General Liability Self-Insurance.



10.1.7.1.1. Tenant shall have the right to self-insure for the risks which would
otherwise be covered by the Commercial General Liability Insurance required by
Section 10.1.1 above, subject to the following:


10.1.7.1.1.1. “Self-Insure” shall mean that Tenant is itself acting as though it
were the  insurance company providing the insurance required under the
provisions hereof and Tenant shall pay any amounts due in lieu of insurance
proceeds because of self-insurance, which amounts shall be treated as insurance
proceeds for all purposes under this Lease.


10.1.7.1.1.2. All amounts which Tenant pays or is required to pay and all loss
or damage resulting from risks for which Tenant has elected to self-insure shall
be subject to the waiver of subrogation provisions of Section 10.4 hereof and
shall not limit Tenant’s indemnification obligations set forth in this Lease.


10.1.7.1.1.3. Tenant’s right to self-insure and to continue to self-insure is
conditioned upon and subject to:

 
16

--------------------------------------------------------------------------------

 




10.1.7.1.1.3.1. Tenant having a tangible net worth of at least Five Hundred
Million Dollars ($500,000,000.00);


10.1.7.1.1.3.2. The party providing the self-insurance hereunder providing a
financial statement to Landlord certified by its chief financial officer as
being true, complete and correct, prepared in accordance with generally accepted
accounting principles, on or before thirty (30) days prior to the annual
anniversary of the Commencement Date of this Lease which establishes and
confirms that such party has the required net worth (provided that the foregoing
shall not apply if the party providing the self-insurance is a publicly traded
company with financial information available in the public domain);


10.1.7.1.1.3.3. Tenant maintaining appropriate loss reserves which are
actuarially derived in accordance with accepted standards of the insurance
industry and accrued (i.e., charged against earnings) or otherwise funded.


10.1.7.1.2. In the event Tenant fails to fulfill the requirements of this
Section 10.1.7, then Tenant shall immediately lose the right to self-insure and
shall be required to provide the insurance required under Section 10.1 above.


10.1.7.1.3. If an event or claim occurs for which a defense and/or coverage
would have been available from the insurance company, Tenant shall:


10.1.7.1.3.1. undertake the defense of any such claim, including a defense of
Landlord, at Tenant’s sole cost and expense; and


10.1.7.1.3.2. use its own funds to pay any claim or replace any property or
otherwise provide the funding which would have been available from insurance
proceeds but for such election by Tenant to self-insure.


10.1.7.2.  
Special Form Self-Insurance.



10.1.7.2.1. Right to Self-Insure.  Tenant shall have the right to self-insure
for the risks which would otherwise be covered by the property insurance on the
“all risk” coverage required by Section 10.1.2 above, subject to the following
requirements:


10.1.7.2.1.1. “Self-Insure” shall mean that Tenant is itself acting as though it
were the  insurance company providing the insurance required under the
provisions hereof and Tenant shall pay any amounts due in lieu of insurance
proceeds because of self-insurance, which amounts shall be treated as insurance
proceeds for all purposes under this Lease.


10.1.7.2.1.2. All amounts which Tenant pays or is required to pay and all loss
or damage resulting from risks for which Tenant has elected to Self-Insure shall
be subject to the waiver of subrogation provisions of Section 10.4 hereof and
shall not limit Tenant’s indemnification obligations set forth in this Lease.


10.1.7.2.2. If an event or claim occurs for which coverage would have been
available from the insurance company, Tenant shall use its own funds to pay any
claim or replace any property or otherwise provide the funding which would have
been available from insurance proceeds but for such election by Tenant to
Self-Insure.


10.1.7.2.3. The right to self insure is personal to the initial Tenant named
herein.
10.2          Insurance - Landlord.
 

 
17

--------------------------------------------------------------------------------

 



10.2.1                      Landlord shall obtain and keep in force a policy of
general liability insurance with coverage against such risks and in such amounts
as Landlord deems advisable insuring Landlord against liability arising out of
the ownership, operation and management of the Premises.
 
10.2.2                      At Landlord’s option, Landlord shall obtain and keep
in force, during the Lease Term, a policy of rental interruption insurance, with
loss payable to Landlord, which insurance shall, at Landlord’s option, also
cover all Real Property Taxes.  The policies purchased by Landlord shall contain
such deductibles as Landlord may determine.
 
10.3          Insurance Policies.  Tenant’s insurance policies and
self-insurance coverages shall not be cancelable or subject to reduction of
coverage or other modification except after ten (10) days’ prior written notice
to Landlord.  Tenant’s insurance policies shall be issued by insurance companies
authorized to do business in the state where the Premises is located, and said
companies shall maintain during the policy term a “General Policyholder’s
Rating” of at least A and a financial rating of at least “Class X” (or such
other rating as may be required by any lender having a lien on the Premises) as
set forth in the most recent edition of “Best Insurance Reports.”  Landlord, and
at Landlord’s option, the Mortgagee and any person or entity managing ownership
of the Premises on behalf of Landlord, shall be named as an additional insured
on any insurance policies Tenant is obligated to obtain herein (except for
Workers Compensation insurance), and Landlord shall furnish to Tenant the names
and addresses of such mortgagee(s) and beneficiary(ies).  All such policies,
except for the Workers’ Compensation coverage, shall name and shall be for the
mutual and joint benefit and protection of Landlord, Tenant and Landlord’s
agents and mortgagee(s) or beneficiary(ies) as additional insureds.   Executed
certificates of insurance reasonably satisfactory to Landlord shall be delivered
to Landlord prior to Tenant, its agents or employees entering the Premises for
any purpose.  Thereafter, executed copies of certificate of insurance evidencing
the renewal of the policies provided for herein reasonably satisfactory to
Landlord shall be delivered to Landlord prior to the expiration of the term of
each policy.  All policies required of Tenant herein shall be endorsed to read
that such policies are primary policies and any insurance carried by Landlord or
Landlord’s property manager shall be noncontributing with such policies.
 
10.4          Waiver of Subrogation.  The parties release each other, and their
respective owners, officers, directors, partners (including the shareholders,
officers, members, managers and directors of any corporate partners) and agents,
from any claims for damage to any person or to the Facility or any part thereof,
that are caused by or result from risks insured against under any insurance
policies carried by the parties and in force at the time of any such
damage.  Each party shall cause each insurance policy obtained by it to provide
that the insurance company waives all right of recovery by way of subrogation
against the other party in connection with any damage covered by any such
policy.  Neither party shall be liable to the other for any damage caused by
fire or any of the risks insured against under any insurance policy required by
this Lease.
 
10.5.           Limits.  In the event that either party shall at any time deem
the limits of the personal injury or property damage public liability insurance
then carried to be insufficient, the parties shall endeavor to agree on the
proper and reasonable limits for such insurance to be carried, and such
insurance shall thereafter be carried with the limits thus agreed on until
further change pursuant to the provisions of this Section.  If the parties shall
be unable to agree thereon, the proper and reasonable limits for such insurance
to be carried shall be determined by a mediator jointly selected by Tenant and
Landlord.
 
10.6.           Blanket Policy.  Notwithstanding anything to the contrary
contained in this Section 10, Tenant’s obligations to carry the insurance
provided for herein may be brought within the coverage of a so-called blanket or
umbrella policy or policies of insurance carried and maintained by Tenant;
provided, however, that the coverage afforded Landlord will be consistent with
that which would exist under a separate policy meeting all other requirements of
this Lease by reason of the use of such blanket policy of insurance, and
provided further that the requirements of this Section 10 are otherwise
satisfied.
 
11.           Damage and Destruction.
 

 
18

--------------------------------------------------------------------------------

 



11.1.           Proceeds.  Subject to 11.2 and to the extent made available by
the Facility Lender or any Mortgagee, all proceeds payable by reason of any
physical loss of any of the improvements comprising the Premises and insured
under any policies of insurance required by this Lease shall be held in trust by
Landlord and shall be available for the reconstruction or repair, as the case
may be, of any damage to or destruction of the Premises and shall be paid out by
Landlord from time to time for the reasonable cost of such work unless the
amount of such proceeds is Fifty Thousand and no/100 Dollars ($50,000) or less,
in which case they shall be paid directly to Tenant to be applied to the
reconstruction or repair of the Facility in accordance with the provisions of
this Section 11.  Any excess of money received from insurance remaining with the
Landlord after the restoration or reconstruction of the Premises shall be
remitted to and/or retained by Tenant free and clear upon completion or
restoration or reconstruction.  Any shortfall shall be the Tenant’s
responsibility except to the extent that the components of the Premises to which
the shortfall relates are Landlord’s responsibility under Section 7.1.2 in which
case the cost of repair or restoration thereof shall be borne by Landlord.  All
salvage resulting from any such loss covered by insurance shall belong to
Landlord.  All insurance proceeds payable by reason of any loss of or damage to
any of Tenant’s Equipment shall be paid to Tenant, and Tenant shall hold such
insurance proceeds in trust to pay the cost of repairing or replacing damaged
Tenant’s Equipment.
 
11.2.           Restoration.  In the event any improvements comprising the
Facility, the Premises or the Personal Property are damaged by peril covered by
insurance or required to be covered by insurance in accordance with the terms
hereof, to the extent proceeds (excepting any deductibles) are made available by
any lender or any Mortgagee, Tenant (not Landlord) shall commence to rebuild or
restore the same within sixty (60) days after the later of (i) all necessary
health care, land use or development approvals, and (ii) the date plans and
specifications prepared by Tenant are approved by Landlord, which approval shall
not be unreasonably withheld, and Tenant shall proceed with all due diligence to
complete said repair or restoration within a commercially reasonable period of
time; provided, however, that in the event such restoration cannot, in
Landlord’s reasonable determination, be completed with two hundred ten (210)
days from the date of the damage or destruction event, Landlord may terminate
this Lease by providing written notice thereof to Tenant and in such event, all
insurance proceeds with respect to the Premises, Facility, the Personal Property
and any Alterations (but specifically excluding Tenant’s Equipment) shall be
assigned to Landlord. In no event, shall Tenant shall have no obligation under
this Section 11.2 to repair or restore the components of the Premises which are
Landlord’s responsibility under Section 7.1.2 which shall be and remain the
responsibility of Landlord.  Any repair or restoration for which Tenant is
responsible under this Section 11.2 shall be undertaken by Tenant in such a
manner as to ensure that upon its completion, the Premises is of the same
standard and quality as existed on the Commencement Date prior to the damage or
destruction (reasonable wear and tear excepted) and shall comply with any
requirements set forth in the Facility Loan documents or by any Mortgage. If
Tenant is required to restore the Facility as provided in this Section 11.2,
Tenant shall also restore all Alterations and improvements made by Tenant and
all of Tenant’s Equipment, which restoration shall in any event meet the
standards necessary to maintain the then current license of the Facility,
including the replacement of the Personal Property.  In the event any lender or
any Mortgagee elects not to make insurance proceeds available (excepting any
deductibles), Tenant shall have no obligation to repair or restore the Facility
unless Landlord elects to provide such funds (other than the amount of any
insurance deductibles), which election Landlord may make in its sole
discretion.  If during the Term of this Lease, the Premises are totally or
partially destroyed from a risk not covered by the insurance described in
Article 10 rendering the Premises or the Facility totally or partially
inaccessible or unusable or if Tenant is prohibited as a matter of zoning or
health care law from repairing or reconstructing the Facility to substantially
the same condition as existing prior to such damage or destruction or other
similar condition which would enable Tenant to continue to use the Premises for
the use permitted hereunder at substantially the same capacity as operating at
the time of the damage or destruction, then, at the option of either Tenant or
Landlord exercised by written notice delivered to the other party within thirty
(30) days after the occurrence of such damage or destruction, this Lease shall
terminate.
 
11.3.           Damage Near end of Term. Notwithstanding any provisions of
Section 11.2 to the contrary, if damage to or destruction of the Facility occurs
during the last twelve (12) months of the Initial Lease Term or any Renewal
Term, and if such damage or destruction cannot be fully repaired and restored
within six (6) months immediately following the date of loss as reasonably
estimated by Tenant (the “Repair Determination”), and such damage was not caused
by Tenant or any of Tenant’s agents,
 

 
19

--------------------------------------------------------------------------------

 


employees, invitees or contractors, then Tenant shall have the option, in lieu
of restoring the Facility to terminate this Lease on written notice to Landlord
delivered within thirty (30) days after the Repair Determination is made.
 
11.4.           Effect on Lease.  This Lease shall remain in full force and
effect and Tenant’s obligation to make rental payments and to pay all other
charges required by this Lease shall remain unabated during the period of repair
or reconstruction; provided, however, in the event that as a matter of law,
including but not limited to, zoning or health care law, Tenant is prohibited
from rebuilding the Facility to substantially the same condition as existed
prior to such damage or destruction then the Basic Rent shall be abated by such
amount as may be fair and equitable taking into account the number of licensed
beds eliminated and/or the reduction in the licensed capacity of the Facility as
a result of such damage or destruction.  Tenant hereby waives the provisions of
Section 1932, Subdivision 2, and Section 1933, Subdivision 4, of the California
Civil Code, and all present and future amendments thereto, and all other laws,
whether now or hereafter in force, that would permit or cause termination of a
lease or abatement of rental obligations upon damage to or destruction of the
property subject thereto.
 
12.           Condemnation.
 
12.1           Effect on Lease.  If, during the Lease Term, the Premises and/or
the Facility is taken or condemned in fee for a public or quasi-public use
Landlord shall have the right to terminate this Lease in the event of the
acceleration of the balance due under the Facility Loan or in connection with
any loan secured by a Mortgage.  The termination shall be effective as of the
effective date of any order granting possession to, or vesting legal title in,
the condemning authority. If, during the Lease Term, less than all of the
Premises and/or the Facility is taken or condemned and, as a result thereof the
access to, use or operation thereof is materially and adversely affected, Tenant
shall have the right, on written notice to Landlord to terminate this
Lease  effective as of the date of the taking.  If, during the Lease Term, less
than all of the Premises and/or the Facility is taken or condemned and, as a
result thereof the access to, use or operation thereof is not materially and
adversely affected, this Lease shall not terminate but Basic Rent shall be
abated in proportion to the portion of the Premises taken and Tenant shall
rebuild or restore the Premises to a condition that is as nearly as practicable
to the condition immediately prior to the taking subject to Landlord assuming
responsibility for the repair/reconstruction of the components of the Premises
for which it is responsible under Section 7.1.2.
 
12.2.           Damages.  All damages awarded in connection with the taking of
the Premises shall vest in Landlord but shall be made available to Tenant for
the repair and/or reconstruction of the Premises. All damages awarded in
connection with the taking of the leasehold estate (separate and apart from the
value of the Premises) and Tenant's Equipment shall vest in Tenant but only to
the extent such damages do not diminish the award otherwise payable to
Landlord.  Each party waives the provisions of California Code of Civil
Procedure Section 1265.130 allowing either party to petition the courts to
terminate this Lease in the event of a partial taking of the Facility.
 
12.3           Awards Paid to Mortgagee.  Notwithstanding anything herein to the
contrary, if any Mortgagee is entitled to any award or any portion thereof under
the terms of any Facility Mortgage, such award shall be applied, held and/or
disbursed in accordance with the terms of the Mortgage.  In the event that the
Mortgagee elects to apply the award to the indebtedness secured by the Mortgage,
this Lease shall terminate as of the date of the taking, unless within fifteen
(15) days of the notice from the Mortgagee Landlord agrees to make available to
Tenant for restoration of the Facility funds equal to the amount applied by the
Mortgagee.
 
13.           Default and Remedies.
 
13.1.           Default by Tenant.  The occurrence of any of the events, acts or
circumstances described in Sections 13.1.1 through 13.1.10 shall constitute an
“Event of Default” under this Lease.
 

 
20

--------------------------------------------------------------------------------

 



13.1.1.  Failure by Tenant to pay in full any Basic Rent,  Additional Rent or
any other monetary obligation under this Lease when due, and the continuance of
such failure for ten (10) days after Landlord has given Tenant written notice of
such failure.
 
13.1.2.  Failure by Tenant to observe, perform or comply with any of the terms,
covenants, agreements or conditions contained in this Lease (other than as
specified in Sections 13.1.1, 13.1.3, 13.1.9 and 13.1.10), and the continuance
of such failure for thirty (30) days after Landlord has given Tenant notice of
such failure  If Tenant has promptly commenced and diligently pursued remedial
action within said thirty (30) day period but has been unable to cure its
default (except for any default that can be reasonably cured by the payment of
money) prior to the expiration thereof, said thirty (30) day period shall be
extended for the minimum time reasonably required for the completion of Tenant’s
remedial action.  Notwithstanding the foregoing, in the event any such failure
of performance by Tenant is deemed to pose a substantial risk of harm to the
residents of the Facility or to the licensure or, if applicable, certification
status of the Facility, Tenant shall be required to cure such failure within a
period of time as may be established by the state or federal authority having
jurisdiction over the Facility or, if no such time frame is established, as soon
as is reasonably practicable taking into account the nature of such condition.
 
13.1.3.  The making by Tenant or any guarantor of this Lease of an assignment
for the benefit of its creditors or the commencement of proceedings in a court
of competent jurisdiction for the reorganization, liquidation or involuntary
dissolution of Tenant or any guarantor of this Lease or for the adjudication of
either such party as a bankrupt or insolvent or for the appointment of a
receiver of the property of either such party, which proceedings are not
dismissed and any receiver, trustee or liquidator appointed therein is not
discharged, within sixty (60) days after the institution thereof.
 
13.1.4. The abandonment of the Premises by Tenant other than as a result of any
repair or reconstruction following damage or destruction to, or any condemnation
or taking of, the Premises.
 
13.1.5. The levying of a writ of execution or attachment on or against the
property of Tenant or any guarantor of this Lease which is not discharged or
stayed by action of said party contesting the same within thirty (30) days after
such levy or attachment and/or the sale of the interest of Tenant in the
Premises under such a writ of execution or attachment.
 
13.1.6.                        If (i) any government agency having jurisdiction
over the Facility revokes or terminates any license required for the operation
of the Facility for the Permitted Use, including the RCFE license and such
revocation or termination has or would reasonably be expected to have a material
adverse effect on the financial condition of Tenant or the results of operations
at the Facility; (ii) there is any involuntary decertification of the Facility
from participation in any state or federal reimbursement program, if applicable,
and such decertification has or would reasonably be expected to have a material
adverse effect on the financial condition of Tenant or the results of operations
at the Facility; or (iii) there is any action taken by a state or federal agency
which results in the removal of more than ten percent (10%) of the residents
from the Facility as a result of deficiencies cited by said agency in the care
rendered by Tenant at the Facility.
 
13.1.7. A breach or default by Tenant of any of the terms and conditions of any
other agreement by and between Landlord and Tenant which is not cured within any
cure period provided for therein.
 
13.1.8. The default by any Guarantor of its obligations under any Guaranty after
any cure period permitted under such Guaranty.
 
13.1.9                       Notwithstanding any other provisions of this Lease,
the failure of Tenant to substantially comply with any of the provisions of this
Lease, or any other act or omission by Tenant, which in the reasonable and good
faith judgment of Landlord, places in imminent jeopardy the continued licensing
and/or certification of the Facility as then currently licensed, if, within
twenty-four (24) hours after written notice thereof from Landlord to Tenant,
Tenant shall not have earlier (1) cured such failure, or (2) obtained an
injunction or other order preventing revocation or suspension of licensing
and/or
 

 
21

--------------------------------------------------------------------------------

 



decertification of the Facility by virtue of such failure or alleged failure, or
(3) provided Landlord with assurances reasonably satisfactory to Landlord that
the Facility will not be subject to license suspension or revocation and/or
decertification as a result of such failure or alleged failure.
 
13.2. Landlord’s Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Landlord shall have the option to pursue any one or more of
the following remedies without any notice (except as expressly prescribed
herein) or demand whatsoever (and without limiting the generality of the
foregoing, Tenant hereby specifically waives notice and demand for payment of
rent or other obligations and waives any and all other notices or demand
requirements imposed by applicable law):
 
13.2.1    Employ the remedy described in California Civil Code § 1951.4, which
provides that Landlord may continue this Lease in effect after Tenant's breach
and abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations.  Notwithstanding
Landlord's exercise of the remedy described in California Civil Code § 1951.4 if
the same is available in respect of an Event or Events of Default, anytime
thereafter Landlord may elect in writing, to terminate this Lease and Tenant's
right to possession of the Premises and recover an award of damages as provided
below in Section 13.2.2.
 
13.2.2    Terminate this Lease and Tenant's right to possession of the Premises
and recover from Tenant an award of damages equal to the sum of the following:
 
13.2.2.1    The Worth at the Time of Award of the unpaid rent which had been
earned at the time of termination;
 
13.2.2.2    The Worth at the Time of Award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rent loss that Tenant affirmatively proves could have
been reasonably avoided;
 
13.2.2.3    The Worth at the Time of Award of the amount by which the unpaid
rent for the balance of the Term after the time of award exceeds the amount of
such rent loss that Tenant affirmatively proves could be reasonably avoided;
 
13.2.2.4    Any other amount necessary to compensate Landlord for all the
detriment either proximately caused by Tenant's failure to perform Tenant's
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom; and
 
13.2.2.5    All such other amounts in addition to or in lieu of the foregoing as
may be permitted from time to time under applicable law.
 
The "Worth at the Time of Award" of the amounts referred to in parts 13.2.2.1
and 13.2.2.2 above, shall be computed by allowing interest at the lesser of a
per annum rate equal to: (i) the greatest per annum rate of interest permitted
from time to time under applicable law, or (ii) the Prime Rate plus 5%.  For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of California.  The "Worth at the Time of Award" of the
amount referred to in part 19.1.1.3, above, shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus 1%.
 
TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE CIVIL
CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER REGULATIONS AND RULES OF LAW FROM
TIME TO TIME IN EFFECT DURING THE TERM PROVIDING THAT TENANT SHALL HAVE ANY
RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY
REASON OF TENANT'S BREACH.
 

 
22

--------------------------------------------------------------------------------

 

No right or remedy herein conferred upon or reserved to Landlord is intended to
be exclusive of any other right or remedy, and each and every right and remedy
shall be cumulative and in addition to any other right or remedy given hereunder
or now or hereafter existing by agreement, applicable law or in equity.  In
addition to other remedies provided in this Lease, Landlord shall be entitled,
to the extent permitted by applicable law, to injunctive relief, or to a decree
compelling performance of any of the covenants, agreements, conditions or
provisions of this Lease, or to any other remedy allowed to Landlord at law or
in equity.  Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such Event of Default.
 
13.3.           Injunctive Relief; Receiver.   Upon the occurrence and during
the continuance of an Event of Default under this Lease, Landlord shall have the
right to immediately appoint a receiver to take possession of the Facility, to
conduct the Facility business thereon, and to collect rents, issues and profits
therefrom.  Upon the occurrence of any Event of Default, to the extent permitted
by applicable law, including the laws governing the licensure of the Facility as
an RCFE, Landlord may apply to any appropriate court for an injunction, the
appointment of a receiver, or both. Any injunction or temporary restraining
order issued prior to a final hearing may enjoin Tenant, its officers, agents
and employees and those in active concert or participation with them, from
removing from the Premises any residents, resident records, equipment,
furniture, fixtures, Facility business records, monies and other things related
in any way to Tenant’s business at the Facility; provided, however, that the
receiver may only apply such monies in accordance with the order of the
court.  The receiver shall have all powers and duties necessary and reasonable
to conduct Tenant’s business until this Lease is terminated.  Responsibility for
the costs associated with the appointment of a receiver shall be determined by
the court.
 
13.4.           Replacement Operator.  Should Landlord require Tenant to deliver
possession of the Facility to Landlord or to another qualified RCFE  facility
operator following the occurrence and during the continuance of an uncured Event
of Default, Tenant agrees to fully cooperate with Landlord and/or such new
operator in effecting a transition in the operation of the Facility that will
cause the least disruption to the continuing operation and the comfort and
welfare of the patients. Only if consented to by Tenant in the exercise of its
sole and absolute discretion and only if permitted by applicable law, shall such
cooperation be required to include permission by Tenant for such new operator to
operate for its own account under Tenant's license. Tenant agrees to cooperate,
at no cost or expense to Tenant, in any such transfer of operational
responsibility for the Facility upon a termination of its right to possession of
the Facility.  In any event, any replacement operator shall be reputable and
selected by Landlord in good faith and shall have commercially reasonable,
relevant industry experience.
 
13.5.           Remedies Cumulative.  Except as otherwise provided, no remedy
herein conferred upon or reserved to Landlord is intended to be exclusive of any
other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this Lease
or now or hereafter existing at law or in equity or by statute.  No delay or
omission to exercise any right, remedy or power accruing upon any Event of
Default shall impair any such right, remedy or power or shall be construed to be
a waiver thereof unless and until such Event of Default has been cured.
 
13.6           Notice of Default.  Any notice required to be given by Landlord
above shall be in lieu of, and not in addition to, any notice required under
Section 1161 of the Code of Civil Procedure of California or any similar,
superseding statute.
 
13.7           Guaranty.                      Upon the occurrence of any Event
of Default Landlord may exercise its rights and remedies under the Guaranty, if
applicable.
 
13.8           Landlord's Default.  If Landlord shall be in default hereunder,
Tenant, after thirty (30) days written notice that Tenant intends to cure such
default, or without notice if in Tenant's reasonable judgment an emergency shall
exist, shall have the right, but not the obligation, to cure such default, and
Landlord shall pay to Tenant upon demand the reasonable cost thereof plus
interest at the rate of ten percent (10%) per annum.  Except when in Tenant's
reasonable judgment an emergency shall exist, Tenant shall not commence to cure
any default of such a nature that could not reasonably be cured within such
thirty (30) days if Landlord has commenced to cure same within said period so
long as Landlord proceeds
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
 with reasonable diligence and in good faith to cure such default.  Landlord
shall not be held liable or in any way responsible for any loss, inconvenience,
annoyance or damage resulting to Tenant on account of such performance by
Landlord, unless Landlord is found to have been grossly negligent in its
performance or for its willful misconduct.
 
14.           Landlord’s Right to Perform Tenant’s Covenants.
 
14.1           Right to Make Payments; Notice.  If Tenant defaults in the making
of any of the payments, or the performance of any of the obligations provided
for in this Lease, Landlord may, at its option and on behalf of Tenant, make any
such payments or perform any such obligations.  In furtherance and not in
limitation of the foregoing, If Tenant shall be in default beyond any applicable
cure period of its obligations hereunder and such default threatens the
integrity of the physical plant of the Facility, Landlord, shall have the right,
but not the obligation, on notice to Tenant to enter the Premises and to cure
such default, and Tenant shall pay to Landlord upon demand the reasonable cost
thereof plus interest at the rate of ten percent (10%) per annum.  Landlord
shall not be held liable or in any way responsible for any loss, inconvenience,
annoyance or damage resulting to Tenant on account of such performance by
Landlord, unless Landlord is found to have been grossly negligent in its
performance or for its willful misconduct
 
14.2.           Funds Expended Deemed Additional Rent and Default Rate.  In the
event Landlord performs any obligation on Tenant’s behalf, Tenant shall
reimburse Landlord for any amounts reasonably paid or expended, and the same
shall constitute Additional Rent hereunder.  This reimbursement shall be due and
payable immediately after the expense is incurred.  Landlord shall not be held
liable or in any way responsible for any loss, inconvenience, annoyance or
damage resulting to Tenant on account of such performance by Landlord, unless
Landlord is found to have been grossly negligent or engaged in willful
misconduct in its performance.  All amounts payable by Tenant to Landlord under
any of the provisions of this Lease, if not paid when the same become due as in
this Lease provided, shall bear interest from the date they become due until
paid, at the prime rate of interest published in the Wall Street Journal plus
four percent (4%) (the “Default Rate”), but in no event at a rate which would be
deemed to be usurious under State law.  In the event that the Wall Street
Journal ceases or fails to publish or announce a prime rate, the amounts due
hereunder shall bear interest at the prime rate announced by the bank designated
by Landlord, provided such a bank is among the top twenty-five (25) banks in the
United States in terms of deposits.
 
15.           Quiet Enjoyment.  Landlord covenants and agrees that, so long as
Tenant observes and performs all of the covenants, conditions and stipulations
of this Lease, Tenant may lawfully and quietly hold, occupy and enjoy the
Premises during the Lease Term.
 
16.           Assignment and Subletting.
 
16.1           Landlord’s Consent Required.  Other than in connection with a
Permitted Transfer (as defined below), Tenant shall not assign, sublet, enter
into franchise, license or concession agreements, change ownership or voting
control, mortgage, encumber, pledge, hypothecate or otherwise transfer
(including any transfer by operation of law) all or any part of this Lease or
Tenant’s interest in the Premises (collectively “Transfer”) without first
obtaining Landlord's written consent, which consent may not be unreasonably
withheld, conditioned or delayed.  Any such assignment, encumbrance, transfer or
sublease without Landlord's written consent shall be voidable and, at Landlord's
election, shall constitute a default under this Lease.  No consent to any such
assignment, encumbrance transfer or sublease shall constitute consent to any
future assignment, encumbrance, transfer or sublease or a further waiver of the
provisions of this Section 16.1.  In determining whether to grant or withhold
consent to a proposed Transfer, Landlord may consider any reasonable
factor.  Without limiting what may be construed as a reasonable factor, it is
hereby agreed that any one of the following factors will be reasonable grounds
for disapproval of a proposed assignment or sublease:  (a) the proposed
Transferee does not, in
 
 
24

--------------------------------------------------------------------------------

 
 
 
 Landlord's reasonable judgment, have sufficient financial worth considering the
responsibility involved; (b) the proposed Transferee does not, in Landlord's
reasonable judgment, have as good a reputation as Tenant; (c) Landlord has
received from any prior lessor to the proposed Transferee a negative report
concerning such prior lessor's experience with the proposed assignee or
subtenant; (d) Landlord or its officers, owners and/or affiliates have had prior
negative leasing experience with the proposed Transferee; (e) the proposed
Transferee does not, in Landlord's reasonable judgment, have managerial and
operational skills at least as adequate as those of Tenant; (f) the use of the
Premises by the proposed assignee or subtenant will not be identical to the
permitted use as provided in this Lease; (g) in Landlord's reasonable judgment,
the proposed Transferee is engaged in a business, and the Premises, or the
relevant part thereof, will be used in a manner, that is not in keeping with the
then standards of the applicable Facility; or (h) the use of the Premises by the
proposed Transferee will violate any applicable law.
 
16.2.           Permitted Transfers.  Without the consent of Landlord, Tenant
may undertake any of the following transactions (each a “Permitted Transfer”):
(a) assign its entire interest under this Lease to an Affiliate (as defined
below), subsidiary, or parent of Tenant, or a corporation, partnership or other
legal entity wholly owned by Tenant (collectively, an “Affiliated Party”), or
(b) a transaction involving a change in the ownership or control of Tenant,
whether by purchase, merger, consolidation or reorganization, which either (i)
does not result in a change in the senior management team of Tenant or (ii) as
to which the following requirements have been satisfied: (i) there is not then
outstanding an Event of Default under this Lease; (ii) the Permitted Use does
not allow the Premises to be used for retail purposes; (iii) Tenant shall give
Landlord written notice at least thirty (30) days prior to the effective date of
the proposed transaction (unless prohibited by applicable law, in which event
Tenant shall provide notice to Landlord no later than five (5) days following
the proposed transaction); and (iv) either (A) Tenant continues to have a net
worth equal to or greater than Tenant's net worth at the date of this Lease or
(B) if such transaction will result in Tenant ceasing to exist as a separate
legal entity, (I) Tenant’s successor shall own all or substantially all of the
assets of Tenant, and (II) Tenant’s successor shall have a net worth which is at
least equal to the greater of Tenant's net worth at the date of this Lease or
Tenant's net worth as of the day prior to the proposed purchase, merger,
consolidation or reorganization, or (c) the infusion of additional equity
capital in Tenant or (d) an initial public offering of equity securities of
Tenant under the Securities Act of 1933, as amended, which results in Tenant's
stock being traded on a national securities exchange, including, but not limited
to, the NYSE, the NASDAQ Stock Market or the NASDAQ Small Cap Market System.  If
requested by Landlord, Tenant’s successor shall sign a commercially reasonable
form of assumption agreement.  As used herein, (1) “parent” shall mean a company
which owns a majority of Tenant’s voting equity; (2) “subsidiary” shall mean an
entity wholly owned by Tenant or at least fifty-one percent (51%) of whose
voting equity is owned by Tenant; and (3) “Affiliate” shall mean an entity
controlled, controlling or under common control with Tenant.  In the event of
the assignment of this Lease by Tenant to an Affiliate, Tenant shall not be
released from its obligations hereunder and accordingly shall be a guarantor of
the obligations of the Affiliate assignee (and shall enter into Landord’s
commerically reasonable then standard form of guaranty and deliver an executed
original of the same concurrently with Tenant’s delivery of the agreement
assigning this Lease).
 
16.3.           No Release; Form
.  No Transfer or Permitted Transfer, whether with or without Landlord’s
consent, shall relieve Tenant (hereinafter referred to in this Section 16.3 as
“Transferor”) from its covenants and obligations under this Lease other than
where such transaction results in Tenant ceasing to exist as a separate legal
entity. Transferor shall be bound by the following after any Transfer or
Permitted Transfer: (a) Any act of Landlord, or its successors or assigns,
consisting of a waiver of any of the terms or conditions of this Lease, the
giving of any consent to any matter or thing relating to the Lease, or the
granting of any indulgence or extension of time to transferee to cure a default
may be done without notice to Transferor and without releasing Transferor from
any of its obligations hereunder; and (b) Transferor unconditionally guarantees
(as a primary obligor), without deduction by reason of setoff, defense or
counterclaim, to Landlord and its successors and assigns the full and punctual
payment, performance and observance by Tenant, of all of the amounts, terms,
covenants and conditions in this Lease contained on Tenant’s part to be paid,
kept, performed and observed.  Any Transfer shall be evidenced by an instrument
in form and content satisfactory to Landlord and executed by Tenant and the
transferee, assignee, sublessee, licensee or concessionaire, as the case may be.
 
16.4.           By Landlord.  Subject to such limitations as may be set forth in
the Facility Loan documents or any Mortgage, Landlord may at any time assign its
rights and obligations under this Lease; provided, however, that Landlord shall
furnish to Tenant a written statement from Landlord’s assignee that such
assignee recognizes all of Tenant’s rights under this Lease; provided, further,
that the requirements of this Section 16.4 shall not apply to the Lender, any
Mortgagee or a purchaser at a foreclosure sale which
 
 
 
25

--------------------------------------------------------------------------------

 
 
acquires Landlord’s rights hereunder upon the foreclosure of any interest
granted as security for the obligations of Landlord under the Facility Loan
documents or any Mortgage or the acceptance by such Lender or purchaser of a
deed in lieu of foreclosure. Notwithstanding the failure of Landlord to obtain
said recognition from Landlord’s assignee, any assignment of Landlord’s rights
and obligations shall be subject to Tenant’s rights under this Lease.  Landlord,
on consummation of the sale or transfer, shall be released from any liability
thereafter accruing under this Lease provided (i) the transferee assumes all
obligations of Landlord hereunder and (ii) the Security Deposit shall have been
transferred by Landlord to transferee.
 
16.5.           Waiver.  No assignment or subletting that is approved pursuant
to this Section 16 shall be deemed to remove any subsequent assignment or
subletting from the provisions of this Section 16, it being the intent hereof
that every assignment and subletting, whenever occurring, shall require the same
approval as is set forth herein for an original assignment or subletting.
 
17.           Closing Costs.  Tenant will be responsible for its own costs and
fees associated with its studies and inspections related to its due diligence
review and pursuit of its approvals.  Except as otherwise expressly provided in
Section 3.3, Landlord will be responsible for all unpaid real property taxes and
assessments to the extent arising prior to the Commencement Date, including any
roll back or other deferred taxes.  Tenant and Landlord shall be solely
responsible for their respective attorney’s fees.
 
18.           RESERVED.  


19.           Landlord Inspection.  Landlord may enter upon the Premises during
normal business hours for all reasonable business purposes, including without
limitation: to inspect the Premises; to show the Premises to its lenders,
prospective brokers, agents, buyers, tenants (but with respect to tenants only,
such entry may occur only during the last twelve (12) months of the Initial
Lease Term or any Renewal Term, as applicable) or persons interested in an
exchange; to determine whether the facilities are in good condition and repair
and whether Tenant is complying with its obligations under this Lease; to do any
necessary maintenance and to make any restoration to the Premises that Landlord
has the right to perform; to serve, post, or keep posted any notices required or
allowed under the provisions of this lease.  Any such entry shall be made during
reasonable business hours, upon three (3) days’ advance notice, unless an
emergency exists, in which case Landlord shall have the right of entry without
advance notice.  Notwithstanding the foregoing, except in emergency situations
as determined by Landlord, Landlord shall exercise reasonable efforts to perform
any entry into the Premises in a manner that is reasonably designed to minimize
interference with the operation of Tenant’s business in the Premises and in all
instances Landlord shall exercise its entry rights in a manner which complies
with the laws governing the rights of the residents of the Facility including,
but not limited to, the laws governing the confidentiality of resident records.
 
20.           Estoppel Statements.  The parties hereto shall, at any time and
from time to time upon not less than ten (10) days’ prior written notice from
the other party, execute, acknowledge and deliver to such other party, in form
reasonably satisfactory to such other party or such other party’s Mortgagee, a
written statement certifying (if true) that this Lease is unmodified and in full
force and effect (or if there have been modifications stating the nature
thereof), that such other party is not in default hereunder (or specifying the
nature of any default), the date to which rental and other charges have been
paid and such other information as may be reasonably required by such other
party.  It is intended that any such statement delivered pursuant to this
Section 20 may be relied upon by any prospective purchaser or Mortgagee of the
Premises and their respective successors and assigns.
 
21.           Hazardous Substances.  Tenant shall not generate, dispose of,
release, use, handle, possess or store any hazardous substances upon the
Premises except in accordance with applicable laws, rules and
regulations.  Tenant shall, at its sole cost and expense, promptly remove or
clean up any hazardous substances introduced onto the Premises by Tenant or with
its permission or at its sufferance.  Such removal or cleanup shall be in
compliance with all applicable laws and regulations.  Tenant hereby agrees to
indemnify and hold Landlord harmless and agrees to defend Landlord from all
losses, damages, claims and liabilities and fines, including costs and
reasonable attorneys’ fees, (collectively, the “Losses”) of any nature
whatsoever in connection with the actual or alleged presence upon the Premises
of any hazardous substance introduced by Tenant or with its permission or at its
sufferance.  Tenant shall give to Landlord
 
 
26

--------------------------------------------------------------------------------

 
 
 
immediate verbal and follow-up written notice of any spills, releases, or
discharges of hazardous materials or medical wastes on or from the Facility in
amounts and quantities in violation of applicable Law.  Tenant shall, at
Tenant’s sole cost and expense, investigate, clean-up, and otherwise remediate
any spill, release, or discharge on or from the Premises required by applicable
laws, rules and regulations, arising from or in any way related to any acts or
omissions of Tenant, or Tenant’s agents, employees, representatives, invitees,
licensees, or contractors. Upon the expiration or termination of this Lease,
Tenant agrees to pay all costs associated with the removal or disposal of any of
such materials in order to return the Facility to the condition existing prior
to Tenant's use of the Facility.  For purposes of this Lease, the term
"hazardous materials" means any toxic, explosive, corrosive or other hazardous
material, including, but not limited to, (a) all "hazardous substances", as such
term is defined in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. Sec. 9601 (14) et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.; the Clean Water
Act, 33 U.S.C. Section 466 et seq.; the Safe Drinking and Reauthorization Act of
1986, Public Law 99-499, 100 Stat. 1613; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq., as amended; and those materials and substances of a
similar nature regulated or restricted under any other laws now existing or
hereafter adopted, and in regulations adopted and publications promulgated
pursuant to said laws, and under all applicable laws in the State of California;
(b) all "hazardous wastes", as such term is defined in the Resource Conservation
and Recovery Act, 42 U.S.C.A. Sec. 6903 (5); (c) petroleum products, including
gasoline, diesel fuel, fuel oil, crude oil, and motor oil, and the constituents
of those products; and (d) asbestos.  For the purpose of this Lease, the term
“medical wastes” means any biohazardous, infectious, sharps or other wastes, as
such terms are defined by federal and state laws.


(i)  
Tenant shall not bring, release, use, generate, manufacture, store or dispose
of, or permit to be brought, released, used, generated, manufactured, stored or
disposed of, on, under or about the Facility, or transfer or permit to be
transferred to or from the Facility, any asbestos, asbestos containing
materials, flammable explosives, radioactive materials, hazardous wastes, toxic
substances or related materials (collectively “Hazardous Substances”).  There is
excluded from this prohibition Hazardous Substances of the type commonly used in
RCFEs, subject to the condition that they are used, stored and disposed of in
accordance with all applicable law (collectively, the “Permitted Substances”).



(ii)  
If Tenant knows, or has reasonable cause to believe, that a Hazardous Substance
(other than  the Permitted Substances), or a condition involving or relating to
the same, has come to be located in, on or about the Facility, other than as
previously consented to by Landlord, Tenant shall immediately give written
notice of such fact to Landlord.



(iii)  
Tenant shall, at its sole cost and expense, promptly take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the clean-up of any contamination of, and for the maintenance,
security and or monitoring of, the Facility, the elements surrounding the same,
or neighboring properties, that was caused or materially contributed to by
Tenant, its agents, officers, directors or employees, relating to or involving
any Hazardous Substances brought onto and/or released from the Facility.



(iv)  
Tenant shall indemnify, protect, defend and hold Landlord, its agents,
employees, partners, members (including, in the case of a corporate partner or
member, such corporation's shareholders, officers and directors) and Lenders,
harmless from and against any and all Losses arising out of or involving (i) any
Hazardous Substances  (other than Permitted Substances) brought onto and/or
released or threatened to be released from or onto the Facility by Tenant during
the Term of the Lease and/or (ii) Tenant's failure to perform any of its
obligations under this Section 21.  Tenant's obligations hereunder shall
include, but not be limited to, the effects of any contamination or injury to
person, property or the environment created by Tenant, and the cost of
investigation, removal, remediation, restoration and/or abatement thereof, or of

 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
 
 
 
any removal, remediation, restoration and/or abatement thereof or of any
contamination therein involved and shall survive the expiration or earlier
termination of this Lease.  No termination, cancellation or release agreement
entered into by Landlord and Tenant shall release Tenant from its obligations
under this Lease with respect to Hazardous Substances (other than Permitted
Substances), unless specifically so agreed by Landlord in writing at the time of
such agreement.


(v)  
Notwithstanding anything to the contrary in the foregoing, the indemnification
obligations of Tenant under this Section 21 shall not apply to any Losses
arising out of (a) any environmental condition existing at the Facility prior to
the Commencement Date, (b) Landlord’s gross negligence or willful misconduct,
(c) any release from or onto the Facility that is caused by the contamination
from an adjacent property that is not owned by Tenant or any Affiliate of Tenant
or (d) any acts or omissions by Landlord when fulfilling its obligations under
Section 7.1.2.



(vi)  
Tenant agrees to be solely responsible for the proper disposal of all medical,
infectious and hazardous waste that is generated by Tenant in the Premises and
to indemnify and hold Landlord and all of Landlord’s affiliates and their
respective agents and employees, harmless against and from all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses (including,
without limitation, reasonable attorney’s fees) which may be imposed upon,
incurred by, or asserted against Landlord in connection with the generation,
existence and disposal by Tenant of such medical, infectious and/or hazardous
waste and the removal thereof from the Premises.  Tenant agrees to comply with
all laws, ordinances, orders, rules and regulations of any governmental or
regulatory agency with respect to the generation, existence, removal and
disposal of any such medical, infectious and/or hazardous waste generated by
Tenant in the Premises.



22.           Limitations on Recourse.  In no event shall either Landlord or
Tenant ever be liable to the other for any indirect or consequential damages
resulting from any cause whatsoever.  Further, Tenant hereby acknowledges and
agrees that Tenant’s sole recourse against Landlord, and any successor to the
interest of Landlord in the Premises, is to the interest of Landlord, and any
such successor, in the Premises.


 
23.           Lease "As Is".  IN THE EVENT TENANT ELECTS TO PROCEED WITH THE
TRANSACTION PROVIDED FOR HEREIN AT THE END OF THE DUE DILIGENCE PERIOD, THEN THE
SAME SHALL BE DEEMED TO BE TENANT’S REPRESENTATION THAT TENANT  ACKNOWLEDGES AND
REPRESENTS TO LANDLORD THAT TENANT IS THEN ACCEPTING ITS INTEREST IN, AND
POSSESSION OF, THE FACILITY IN ITS PRESENT CONDITION "AS IS" ("PRESENT
CONDITION"), INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL CONDITION OF THE
FACILITY, TITLE TO THE REAL PROPERTY AS SHOWN IN THE PUBLIC RECORDS AND BY
INSPECTIONS THEREOF, AND ALL GOVERNMENTAL LAWS, RULES, AND REGULATIONS AFFECTING
OR RELATED TO THE FACILITY, INCLUDING, BUT NOT LIMITED TO, BUILDING AND SAFETY
CODES, INCLUDING ANY PRESENTLY EXISTING VIOLATIONS THEREOF, ZONING ORDINANCES,
LAND USE RESTRICTIONS AND REGULATIONS, AND OTHER SUCH MATTERS.  TENANT
ACKNOWLEDGES AND REPRESENTS TO LANDLORD THAT NEITHER LANDLORD NOR ANY AGENT OR
REPRESENTATIVE OF LANDLORD HAS MADE ANY REPRESENTATION OR WARRANTY WITH RESPECT
TO THE FACILITY OR ANY PART THEREOF.  THE TAKING OF POSSESSION OF THE FACILITY
BY TENANT SHALL CONCLUSIVELY ESTABLISH THAT THE FACILITY AT THAT TIME WAS IN
SATISFACTORY CONDITION. TENANT HAS INSPECTED THE FACILITY AND HAS SATISFIED
ITSELF REGARDING ITS PHYSICAL CONDITION.    EXCEPT AS OTHERWISE SET FORTH
HEREIN, LANDLORD HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
NOR DOES LANDLORD MAKE ANY HEREIN REGARDING THE CONDITION OF THE FACILITY OR ANY
PART THEREOF INCLUDING WITHOUT LIMITATION THE STRUCTURAL SOUNDNESS THEREOF OR
THE FACILITY’S FITNESS FOR ITS PRIMARY INTENDED USE, OR FOR ANY PARTICULAR USE
OR OCCUPANCY, OR THE PRESENCE OF HAZARDOUS
 
 
28

--------------------------------------------------------------------------------

 
 
 
SUBSTANCES.   EXCEPT AS OTHERWISE SET FORTH HEREIN, LANDLORD FURTHER HEREBY
SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS AND/OR WARRANTIES, BOTH EXPRESS AND
IMPLIED IN LAW, WITH RESPECT TO THE CONDITION, HABITABILITY, OR SUITABILITY OF
THE FACILITY, OR ANY PART THEREOF, FOR ITS PRIMARY INTENDED USE, OR FOR THE USE
AND PURPOSES PERMITTED HEREUNDER OR ANY OTHER PURPOSE, AND LANDLORD DOES NOT
REPRESENT OR WARRANT THAT THE FACILITY OR ANY PART THEREOF COMPLIES WITH ANY
LAWS. TENANT FULLY UNDERSTANDS THAT THERE MAY BE CERTAIN REPAIRS AND ALTERATIONS
AND REPLACEMENTS REQUIRED TO CAUSE THE FACILITY TO COMPLY WITH APPLICABLE LAWS
AND FOR THE CONTINUED LICENSING AND CERTIFICATION OF THE FACILITY, AND, EXCEPT
AS SET FORTH IN SECTION 7.1.2, TENANT SHALL BE FULLY RESPONSIBLE FOR THE COST OF
AND FOR EFFECTUATING ANY AND ALL ALTERATIONS, MAINTENANCE, REPAIRS AND
REPLACEMENTS REQUIRED TO BE MADE FOR THE CONTINUED LICENSING AND CERTIFICATION
OF THE FACILITY AND FOR ANY MAINTENANCE, ALTERATIONS, REPAIRS AND REPLACEMENTS
REQUIRED TO MAINTAIN AND PRESERVE THE FACILITY IN THE CONDITION CALLED FOR
HEREIN.  TENANT HEREBY ACKNOWLEDGES THAT LANDLORD IS NOT RESPONSIBLE FOR AND
TENANT SHALL HOLD LANDLORD HARMLESS IN CONNECTION WITH ANY SUCH ALTERATIONS,
REPAIRS, MAINTENANCE, REPLACEMENTS AND RENOVATIONS TO THE FACILITY FOR ANY
REASON WHATSOEVER, OR THE PRESENCE OF HAZARDOUS SUBSTANCES OR THE FACILITY’S
FITNESS FOR ITS PRIMARY INTENDED USE, OR FOR ANY PARTICULAR PURPOSE, USE OR
OCCUPANCY.  TENANT REPRESENTS THAT IT HAS EXPERIENCE IN THE HEALTHCARE INDUSTRY,
THEREBY QUALIFYING THE TENANT TO OPERATE THE FACILITY FOR ITS PRIMARY INTENDED
USE.  BY THE EXPIRATION OF THE DUE DILIGENCE PERIOD, TENANT SHALL
HAVE  INVESTIGATED THE FACILITY TO DETERMINE IF IT MEETS ITS OWN
SPECIFICATIONS.  TENANT SHALL HOLD LANDLORD HARMLESS IN CONNECTION WITH ANY SUCH
ALTERATIONS, REPAIRS OR REPLACEMENTS TO THE FACILITY FOR ANY REASON WHATSOEVER
OTHER THAN REPAIR AND MAINTENANCE OF THE ITEMS FOR WHICH LANDLORD IS RESPONSIBLE
UNDER SECTION 7.1.2.
 
Initials of Tenant:  /s/ EM                                         
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, LANDLORD SHALL INDEMNIFY TENANT
FROM AND AGAINST ANY LOSSES, CLAIMS, AND EXPENSES (INCLUDING ATTORNEYS FEES AND
COURT COSTS) RESULTING FROM THE EXISTENCE OF LATENT CONDITIONS ON THE PREMISES
NOT DISCOVERED BY TENANT DURING THE DUE DILIGENCE PERIOD WHICH ARE KNOWN TO
LANDLORD AND NOT DISCLOSED TO TENANT DURING THE DUE DILIGENCE PERIOD, AND ANY
FRAUD OR INTENTIONAL MISREPRESENTATION MADE BY LANDLORD TO TENANT IN REGARD TO
THE PREMISES. DRAFTING NOTE: THIS LANGUAGE WAS IN THE LEASE AS ORIGINALLY
PRESENTED TO US BY THE LANDLORD AND WE CONTINUE TO BELIEVE IT IS APPROPRIATE AND
SHOULD NOT BE DELETED.
 
24.           Due Diligence. Tenant shall have the period commencing on the
Effective Date and terminating on March 1, 2013 (the “Due Diligence Period”), at
its sole cost and expense, to conduct its due diligence and investigations,
evaluations and analysis related thereto, which may include but shall not
limited to, any and all noninvasive environmental studies and tests, property
condition assessments, reports, studies and evaluations, title and/or other
inspections, deemed necessary by Tenant in its sole discretion (the “Due
Diligence Investigation”).  On or before the final day of the Due Diligence
Period, Tenant shall provide a written notice (the “Due Diligence Notice”) to
Landlord stating whether Tenant elects to terminate this Lease or to proceed
with the transaction provided for herein and in the OTA.  The Due Diligence
Notice need not state the reasons for the termination or acceptance of the
Premises and the Facility. In the event that Tenant elects to terminate or fails
timely to provide the Due Diligence Notice pursuant to the terms of this
Section, this Agreement shall terminate as of 5:00 p.m., Pacific Time, on the
last day to provide such
 
 
29

--------------------------------------------------------------------------------

 
 
 
Due Diligence Notice. Tenant shall indemnify, defend and hold Landlord harmless
from and against any loss, damage, liability, suit, claim, cost or expense
(including legal fees and costs) resulting from the exercise by Tenant of its
rights of physical investigation or entry. In performing its examinations and
inspections of the Premises, Tenant shall minimize any interference with
Landlord’s use of the Premises and shall not interfere with the quiet enjoyment
of the residents of the Facility. Tenant shall provide Landlord with proof of
insurance covering risks on the Premises prior to Tenant accessing the Premises.
Tenant will name Landlord as an additional insured on said policy. In addition,
Tenant agrees to not actively solicit to hire any of Landlord’s personnel
employed at the Facility for a period of one (1) year after the Effective Date
unless Tenant commences occupancy of the Premises and payment of rent.  The
limitation on hiring Landlord’s personnel shall not apply to Tenant’s hiring of
anyone who responds to a general public solicitation for employment.
 
24.1.            Due Diligence Materials.   Landlord shall provide to Tenant
within ten (10) business days of full execution of the Lease the following
documents, to the extent in the custody of Landlord: financials for the
Facility, copies of all title reports and underlying documents related thereto,
available tax bills, assessments, site plans, architectural plans, construction
documents, surveys, property condition reports, zoning reports/letters, PUD
documents, governmental approvals/correspondence and any existing reports,
including but not limited to physical building/land inspections, structural,
environmental, topographical, wetlands, traffic impact, geotechnical,
engineering, utility availability and drainage.  Landlord will make commercially
reasonable efforts to provide to Tenant, within ten (10) business days of such
request, any additional due diligence materials requested by Tenant and
available to Landlord.  Landlord agrees to take all steps commercially
reasonably necessary to assist Tenant in its due diligence review, including
providing to Tenant copies of and access to information related to the Due
Diligence Materials.  Landlord shall give Tenant notice within two (2) business
days of any proposed meetings or conversations with any governmental entity, or
any notice from any governmental entity relating to any meetings or matters that
may impact the Facility in any manner.  In the event that the Lease is
terminated for any reason whatsoever (other than Landlord's default), Tenant
agrees to turn over and assign to Landlord, within ten days of any of such
termination, all of the maps, engineering studies or reports, entitlements and
approvals obtained by Tenant with respect to the Premises, including all related
third-party studies, documents, engineering work for the Premises (collectively,
the "Tenant's Work Product"), but specifically excluding Tenant’s own
proprietary economic analysis of the Facility and the Premises from the terms
set forth in this Section, and subject to the proprietary rights of any engineer
or other consultant preparing the same and any limitations or use imposed by
them.  Landlord acknowledges that Tenant shall make no warranties or
representations regarding the adequacy of the Tenant's Work Product, that Tenant
expressly disclaims any liability for any and all defects or deficiencies
contained in the Tenant's Work Product, and that Landlord shall accept the
Tenant's Work Product in its "AS IS" condition.  Tenant shall also return to
Landlord all the Due Diligence Materials, and agrees to keep all of the
information and reports obtained from Landlord or relating to the Real Property,
the Premises, the Facility and the transactions contemplated by this Lease
confidential, and shall not disclose any such confidential information to any
other person or entity without the prior written consent of Landlord.  The terms
of this Section shall survive the termination of the Lease.
 
24.2.           No Interference.   In conducting any inspections, investigations
or tests of the Premises and the Facility, Purchaser and its agents and
representatives shall:  (a) not interfere with the operation and maintenance of
the Facility; (b) not damage any part of the Facility or any personal property
owned or held by any resident or any third party; (c) not injure or otherwise
cause bodily harm to Landlord or its agents, guests, invitees, contractors and
employees or any tenants or their guests or invitees; (d) comply with all
applicable laws; (e) promptly pay when due the costs of all tests,
investigations, and examinations done with regard to the Facility; (f) not
permit any liens to attach to the Real Property by reason of the exercise of its
rights hereunder; (g) repair any damage to the Real Property resulting directly
or indirectly from any such inspection or tests; and (h) not reveal or disclose
prior to Closing any information obtained during the Due Diligence Period
concerning the Real Property and the Due Diligence Materials to anyone other
than the Tenant’s employees, contractors and consultants.
 
24.3.           Tenant’s Indemnity.  Tenant shall indemnify, defend and hold
Landlord harmless from and against any loss, damage, liability, suit, claim,
cost or expense (including legal fees and costs) arising
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
 
from the exercise by Tenant of its rights of physical investigation and or entry
on the Real Property.  This provision shall survive termination of this Lease
for any reason.
 
24.4.           Tenant’s Insurance. Tenant will provide Landlord with proof of
insurance covering risks on the Property prior to Tenant accessing the Property.
Tenant will name Landlord as additional insured on said Policy.
 
25.           Termination of Lease at End of Due Diligence Period.  If Tenant
does not deliver to Landlord on or prior to the end of the Due Diligence Period
a notice that Tenant is satisfied with its Due Diligence Investigation and
elects to proceed with this Lease, the Lease shall be deemed terminated as of
the end of the Due Diligence Period and the parties shall have no further rights
or obligations under this Lease, except to the extent any provisions expressly
survive such termination.
 
26.           Right of First Offer to Purchase.
 
26.1           Provided no Event of Default then exists, if Landlord intends to
sell the Premises as a “one-off sale” (defined below) to any unaffiliated third
party purchaser, Landlord shall first give written notice to Tenant notifying
Tenant of the purchase price (the “Offer Price”) and other material terms upon
which Landlord is willing to sell the Premises (“Landlord’s Offer Notice”),
specifically (collectively, the “Economic Terms”):  (a) the payment terms for
the Offer Price (including the parties’ respective obligations in connection
with any loan prepayment penalties, brokerage commissions and any tenant
improvement allowances or other concessions payable to tenants following the
closing); (b) any deposit amount required; (c) the length of any due diligence
period; (d) the condition of title; (e) the closing date; (f) the proposed
representations and warranties, if any, which Landlord is willing to provide, as
well as the “as-is” nature of the transaction and any required waiver of claims
against Landlord; (g) the escrow and title company; (h) the allocation of
escrow, title and closing costs; and (i) the closing conditions.  The Economic
Terms, together with those set forth in this Section 26.1, shall comprise the
terms upon which Landlord is willing to sell the Premises to Tenant.
 
26.2           Tenant may exercise Tenant’s right of first offer only by giving
to Landlord, within fifteen (15) days after Tenant’s receipt of the Offer Notice
(the “Response Period”), written notice of Tenant’s agreement to purchase the
entire Landlord’s interest on the Economic Terms stated in Landlord’s Offer
Notice or on such other Economic Terms as Landlord and Tenant may mutually agree
in writing during the Response Period (the “Acceptance Notice”).  During the
Response Period, Landlord shall make itself reasonably available to Tenant to
discuss the Economic Terms, but shall be under no obligation to negotiate or
modify any of the Economic Terms, and no such discussions shall effect a
modification of the Economic Terms unless such modification is set forth in a
writing signed by Landlord.  In that regard, Tenant may, at least two (2)
business days prior to the expiration of the Response Period, deliver to
Landlord a notice (the “Response Notice”) stating that Tenant is interested in
purchasing Landlord’s Interest, but rejecting some or all of the Economic Terms,
in which event Tenant shall include in the Response Notice changes to such
rejected Economic Terms that Tenant would accept.  If prior to the end of the
Response Period Landlord accepts in writing any of Tenant’s proposed changes to
the Economic Terms set forth in the Response Notice, then the Economic Terms, as
so changed, shall be deemed the “Economic Terms” for purposes hereof; provided,
however, that Landlord shall have no obligation to accept any such proposed
changes and shall have the right in its sole and absolute discretion to reject
any or all of such proposed changes (and if Landlord fails to accept Tenant’s
proposed changes in writing prior to the end of the Response Period, such
proposed changes shall be deemed rejected).  If Tenant fails to deliver an
Acceptance Notice within the Response Period, Tenant’s right of first offer as
specified in this Section shall terminate and shall be of no further force or
effect except as expressly set forth below.  If Tenant delivers an Acceptance
Notice within the Response Period, then within thirty (30) days after Tenant’s
delivery thereof, Landlord shall cause to be prepared and delivered to Tenant a
draft purchase agreement and escrow instructions (the “Purchase Agreement”)
setting forth the Economic Terms and such other terms and conditions (the
“Non-Economic Terms”) as Landlord may consider to be appropriate.  During the
thirty (30) days after Landlord’s delivery of the Purchase Agreement (the
“Negotiation Period”), Landlord and Tenant and/or their counsel shall meet (in
person or by telephone) as often as is commercially reasonable in
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
 a good faith effort to negotiate the Non-Economic Terms based on the
then-current standards in the geographic area of the Facility for similar
transactions and to finalize the Purchase Agreement.
 
26.3           If (i) Tenant shall fail to deliver the Acceptance Notice within
the Response Period, or (ii) Tenant timely delivers the Acceptance Notice but
the parties fail to finalize and execute the Purchase Agreement within the
Negotiation Period, then, except as set forth in Section 26.4 below, Tenant’s
right of first offer contained in this Paragraph shall automatically terminate
and be of no further force or effect, and Landlord may sell and convey the
Premises to any prospective purchaser of its choosing free and clear of any
rights of Tenant under this Section.  In addition, if Landlord and Tenant enter
into the Purchase Agreement and Tenant fails to consummate the transaction
contemplated by the Purchase Agreement within the time periods specified in the
Purchase Agreement for any reason other than Landlord’s default, then Tenant’s
right of first offer contained in this Paragraph shall automatically terminate
and be of no further force or effect, and Landlord may sell and convey the
Premises to any prospective purchaser of its choosing free and clear of any
rights of Tenant under this Section.
 
26.4.           If (i) Tenant shall fail to deliver the Acceptance Notice within
the Response Period, or (ii) Tenant timely delivers the Acceptance Notice but
the parties fail to finalize and execute the Purchase Agreement within the
Negotiation Period, then Landlord shall re-offer the Premises to Tenant by
delivery of a new Landlord’s Offer Notice only in the event that Landlord
reduces the purchase price to a prospective purchaser below ninety percent (90%)
of the Offer Price set forth in Landlord’s Offer Notice  If Landlord is required
to give Tenant a second Landlord’s Offer Notice pursuant to this Section 26.4,
Tenant shall have five (5) business days after receipt of such notice from
Landlord to offer to buy the Premises at such adjusted price by executing and
delivering an Acceptance Notice within such five (5) business day period.     If
Landlord is required to give Tenant a second Landlord’s Offer Notice pursuant to
clause (B) of this Section 26.4, then all of the provisions of this Section 26
shall apply to such transaction.
 
26.5           If Tenant timely executes the Purchase Agreement, Landlord shall
sell the Premises to Tenant, and Tenant shall acquire the Premises in its
entirety from Landlord, pursuant to the terms and conditions of such Purchase
Agreement.  If the closing contemplated by any Purchase Agreement entered into
by Tenant pursuant to the terms of this Section shall fail to occur as a result
of a default by Tenant thereunder (which is not cured within any applicable
notice, grace or cure period), Tenant’s right of first offer under this Section
shall terminate and be of no further force or effect.
 
26.6           Notwithstanding anything contained in this Lease to the contrary,
this Section and Tenant’s interest and rights hereunder are hereby made and
shall be subject and subordinate at all times to the lien of any holder of any
indebtedness secured by a mortgage or deed of trust now existing or hereafter
created on or against the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant.
 
26.7           Notwithstanding anything contained in this Lease to the contrary,
the rights and interest of the Tenant contained in this Section shall not apply
to, and Tenant shall not have any right to acquire the Premises pursuant to the
terms of this Section or otherwise in connection with any transfer of the
Premises pursuant to an Enforcement Action (defined below).  As used herein, a
“one-off sale” shall mean a sale of the Premises alone and not as part of a sale
of the Premises together with any other properties.  As used herein,
“unaffiliated third party purchaser” shall specifically exclude a purchaser
which (a) is acquiring the Premises, or any portion thereof, in connection with
the merger, recapitalization, reorganization, sale of all or substantially all
assets, or similar transaction involving Landlord (if Landlord owns other
properties) or involving Landlord’s direct or indirect parent entity or
entities, (b) is acquiring the Premises, or any portion thereof, as a joint
venture or similar purchase or acquisition with Landlord or any affiliate of
Landlord, or (c) is an Affiliate of Landlord (as hereinafter defined).  For
purposes of this Section 26.6 (and Section 29 below), an Affiliate of Landlord
shall mean an entity controlled, controlling or under common control with
Landlord.
 
26.8           Notwithstanding anything contained in this Lease to the contrary,
Tenant’s rights under this Section shall terminate upon the first to occur of
the following:  (i) the expiration of the  Lease Term; (ii) the termination of
this Lease or Tenant’s right to possession of the Premises; (iii) any transfer
of the
 
 
32

--------------------------------------------------------------------------------

 
 
 
Premises pursuant to an Enforcement Action; (iv) the assignment of this Lease or
the subletting of the Premises other than pursuant to a Permitted Transfer; and
(v) the transfer of the Premises to any party which is not an Affiliate of
Landlord following Landlord’s compliance with the terms of this Section. For
purposes of this Paragraph, “Enforcement Action” shall mean any judicial or
non-judicial foreclosure proceeding, the exercise of any power of sale, or the
taking of a deed or assignment in lieu of foreclosure.
 
           26.9.           This Lease shall terminate upon the closing of the
purchase of the Premises pursuant to this Section 26 subject to Tenant’s
obligation to pay to Landlord at Closing all Basic Rent which is due and payable
under this Lease to the date of closing.
 
27.           RESERVED.


28.
Broker/Agent.  Landlord and Tenant acknowledge Lee Haris of Haris & Company
(“Haris”) represents the Landlord in connection with this proposed transaction,
and Landlord shall be responsible for payment of any commission due to Haris or
any broker or agent representing Landlord in connection with this
transaction.  Tenant shall be responsible for payment of any commission due any
broker or agent representing Tenant in connection with this transaction.  Other
than as stated above in this Section 28, Tenant and Landlord each represents and
warrants to the other that no real estate brokerage commission is payable to any
person or entity in connection with the transaction contemplated hereby, and
each agrees to and does hereby indemnify, defend and hold the other harmless
against the payment of any commission to any other person or entity claiming by,
through or under Landlord and Tenant, as applicable.  This indemnification,
defense and holding harmless shall extend to any and all claims, liabilities,
costs and expenses (including reasonable attorneys’ fees and litigation costs)
arising as a result of such claims and shall survive the termination of this
Lease.



29.
Non-Compete. 
Landlord (which for purposes hereof shall mean the originally named Landlord
and, from and after the transfer by Landlord of title to the Premises, any
successor to Landlord’s interest in the Premises) and its Affiliates only shall
not, for a period of ten (10) years from the Effective Date (the
“Non-Competition Period”), within a twenty-five (25) mile radius of the
Facility, build, develop, own, operate or manage any senior housing facility or
other facility that competes with or provides similar services as the Facility.
This non-competition agreement shall not prevent continuing operation or
continuing management of the facilities identified on Exhibit E hereto which are
operated and/or managed by Landlord or its Affiliates as of the Effective Date.
This Section 29 shall not survive expiration or earlier termination of this
Lease and expressly shall be deemed null and void and of no further force or
effect at the expiration or earlier termination of this Lease except in the case
of the termination upon the purchase of the Premises by Tenant pursuant to
Section 26, in which case this Section 29 shall remain in effect for the balance
of the Non-Competition Period.
 



30.           Miscellaneous.
 
30.1.           Captions.  The captions in this Lease are for convenience of
reference only.  In no way do those captions define, limit or describe the scope
or intent of this Lease.
 
30.2.           Gender.  Words showing number shall be taken to include both the
singular and the plural forms.  Words showing gender shall be taken to include
masculine, feminine and neuter.
 
30.3.           Successors and Assigns.  Subject to the restrictions on
transfers set forth herein, this Lease shall inure to the benefit of and be
binding upon Landlord and Tenant and their respective successors and permitted
assigns.  The definitions of “Landlord” and “Tenant” herein refer to the
Landlord and Tenant at the time in question.
 
30.4.           Governing Law.  This Lease shall be governed, construed, and
enforced in accordance with the laws of the State of California.
 
30.5.           Entire Agreement.  This Lease represents the entirety of the
agreement among the parties hereto with respect to the subject matter hereof and
shall be deemed to supersede any prior discussions or
 
 
33

--------------------------------------------------------------------------------

 
 
 
 
agreements among the parties hereto.  This Lease may not be amended or modified
except by written instrument signed by the parties hereto.
 
30.6.           Waiver.  The failure of either party to insist upon strict
performance of any of the covenants, agreements, terms and conditions of this
Lease in any one or more instances shall not be construed as a waiver or
relinquishment of any such covenant, agreement, term or condition and the same
shall remain in full force and effect. All waivers must be in writing and signed
by the waiving party in order to be enforceable.
 
30.7.           Attorneys’ Fees.  In the event either party brings an action to
enforce any of the terms hereof or in connection herewith, the prevailing party
in such action shall be entitled to, and the losing party agrees to pay, the
reasonable attorneys’ fees and expenses, including attorneys’ fees and expenses
of appellate proceedings, of the prevailing party.
 
30.8.           Memorandum of Lease.  Neither Landlord nor Tenant shall record
this Lease.  In addition, neither party shall record a short form memorandum of
this Lease without the prior written consent (and signature on the memorandum)
of the other.  If such short form memorandum is recorded in accordance with the
foregoing, the party requesting the recording shall pay for all costs of or
related to such recording, including, but not limited to, recording charges and
documentary transfer taxes.
 
30.9.           Invalidity.  Each term and provision of this Lease shall be
enforced to the fullest extent permitted by law.  Should any term or provision
of this Lease, or the application thereof, prove illegal or unenforceable, the
remainder of this Lease shall still be valid and enforced.
 
30.10.                      Commercial Lease.  Landlord and Tenant hereby
acknowledge and agree that this Lease is a commercial lease, the purpose of
which from the Tenant’s perspective is to generate income to the Tenant.  Tenant
does not intend to, and will not, reside on the Facility.  Landlord and Tenant
further acknowledge and agree that this Lease is not a lease of “residential
property” as that term is used in 11 U.S.C. §365.
 
30.11.                      Amendment.  Neither this Lease nor any provision
hereof may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the parties hereto.
 
30.12.                      Counterparts.  This Lease may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall comprise but a single instrument.
 
30.13.                      Construction.  No provision of this Lease shall be
construed against or interpreted to the disadvantage of either Landlord or
Tenant by any court or other governmental or judicial authority by reason of
such party’s having or being deemed to have structured, written, drafted or
dictated such provisions.
 
30.14.                      Time of the Essence.  Time is of the essence of this
Lease.
 
30.15.                      No Joint Venture.  Nothing in this Lease shall be
construed to render or constitute Landlord in any way or for any purpose a
partner, joint venturer or associate in any relationship with Tenant other than
that as Landlord and Tenant, nor shall this Lease be construed to authorize
either party to act as agent for the other party except as expressly provided to
the contrary in this Lease.
 
30.16.                      Authority.  Each of the persons executing this Lease
Agreement is specifically authorized to execute it on behalf of the entities for
which they are signing. Tenant further represents that Tenant has been, and is,
qualified to do business in the state in which the Premises are located and has
full right and authority to enter into this Lease.  Tenant agrees to deliver to
Landlord, simultaneously with the delivery of this Lease, a corporate resolution
or other appropriate documentation reasonably acceptable to Landlord evidencing
the due authorization of Tenant to enter into this Lease.
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
           30.17.                      Notices.  All notices provided for in
this Lease or related to this Lease shall be in writing and shall be delivered
to the parties at the addresses set forth below.  Any such notices shall, unless
otherwise provided herein, be given or served (a) by depositing the same in the
United States mail, postage paid, certified and addressed to the party to be
notified, with return receipt requested, (b) by overnight delivery using a
nationally recognized overnight courier, (c) by personal delivery, or (d) by
facsimile transmission during normal business hours with a confirmation copy
delivered by another method permitted under this Section.
 
To Landlord:                                      Diablo Lodge, LLC
c/o Braddock & Logan Services, Inc.
4155 Blackhawk Plaza Circle, Suite 201
Danville, CA  94506
Telephone No.:  925-736-4000
Fax No.: 925-648-5700


And to:


O’Brien Interests
195 Contractors Street
Livermore, CA  94550
Attention:  Chris O’Brien
Tel. No.: (925) 371-7303
Fax No.: (925) 371-9303


To Tenant:                            Emeritus Corporation
3131 Elliott Avenue, Suite 500
Seattle, Washington  98121
Attention:  Mr. Eric Mendelsohn
Telephone No.: (206) 301-4493
Facsimile No.:  (206) 357-7388
 
with a copy to:                    The Nathanson Group PLLC
One Union Square
600 University Street, Suite 2000
Seattle, WA  98101-1195
Attention: Randi S. Nathanson
Telephone No.: (206) 623-6239
Facsimile No.:  (206) 299-9335


 
Landlord and Tenant may change the address or the name of the addressee
applicable to subsequent notices by giving notice as provided above.  However,
notice of such a change shall not be effective until the fifth day after
mailing.
 


30.18
Jury Trial Waiver. EACH OF LANDLORD AND TENANT WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR
RELATING TO THIS LEASE.


 
35

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereby execute this Lease Agreement on the day
and year first written above.


LANDLORD:
DIABLO LODGE, LLC,

 
a California limited liability company



 
By:
DIABLO OAK ASSOCIATES, LLC, a California limited liability company

Its:           Member


By:            /s/  Christopher O'Brien____     
 Christopher O’Brien, Manager


By:           /s/ James O'Brien_________
James O’Brien, Manager


By:           BLAI, L.P., a California limited partnership
Its:           Member


By:           J.S.S.R., Inc., a California corporation
Its:           Managing Partner


By:           /s/ Joseph E. Raphel_____
Joseph E. Raphel, President




TENANT:
EMERITUS CORPORATION,

 
a Washington corporation







By:  /s/ Eric
 Mendelsohn                                                             
Name:  Eric
Mendelsohn                                                              
Its:        SVP Corporate
Development                                                        





 
 

--------------------------------------------------------------------------------

 

EXHIBIT INDEX
 
A           LEGAL
DESCRIPTION                                                      
 
B           PERMITTED ENCUMBRANCES
 
C           OTA
 
D           INTERIM SUBLEASE AND MANAGEMENT AGREEMENT
 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
LEGAL DESCRIPTION
 
 
Real property in the City of Danville, County of Contra Costa, State of
California, described as follows:
 
PORTION OF THE NORTHWEST 1/4 OF SECTION 21, TOWNSHIP 1 SOUTH, RANGE 1 WEST MOUNT
DIABLO BASE AND MERIDIAN DESCRIBED AS FOLLOWS:
 
COMMENCING AT A POINT IN THE CENTER LINE OF THE COUNTY ROAD LEADING FROM
DANVILLE TO MOUNT DIABLO COUNTRY CLUB, SAID POINT BEING THE MOST SOUTHERLY
CORNER OF THAT CERTAIN TRACT OF LAND CONVEYED BY PETER A. PETERSEN AND WIFE, TO
WILLIAM STRAHLENDORF AND WIFE, BY THAT CERTAIN DEED RECORDED IN THE OFFICE OF
THE COUNTY RECORDER OF CONTRA COSTA COUNTY IN VOLUME 391 OF DEEDS, AT PAGE 439;
THENCE SOUTH 48 06' 41" WEST, ALONG THE CENTER LINE OF SAID COUNTY ROAD (DIABLO
ROAD), 20.00'; THENCE NORTH 41 06' 15" WEST 25.00 FEET TO A POINT ON THE
NORTHWESTERLY RIGHT OF WAY LINE OF SAID COUNTY ROAD AND BEING THE TRUE POINT OF
BEGINNING; THENCE SOUTH 48 06' 41" WEST, ALONG SAID NORTHWESTERLY RIGHT OF WAY
LINE AND BEING 25.00 FEET NORTHWESTERLY AND PARALLEL TO SAID CENTER LINE OF
COUNTY ROAD (DIABLO ROAD), 635.10 FEET TO A POINT ON THE SOUTHWEST LINE OF THE
PARCEL OF LAND DESCRIBED IN THE DEED FROM LOUISE M. NATT TO SADIE HANCHER, ET
AL, RECORDED FEBRUARY 18, 1935, IN VOLUME 381 OF OFFICIAL RECORDS, AT PAGE 486,
ALSO SAID POINT BEING NORTH 36 16' 10" WEST, 25.12 FEET FROM THE MOST SOUTHERLY
CORNER OF SAID HANCHER PARCEL (381-OR-486); THENCE ALONG SAID SOUTHWEST LINE,
NORTH 36 16' 10" WEST, 263.69 FEET; THENCE NORTH 31 49' 45" WEST, 82.52 FEET TO
THE EAST BANK OF A CREEK AND BEING ON THE EXTERIOR LINE OF SAID HANCHER PARCEL
(381-OR-486); THENCE ALONG SAID EXTERIOR LINE AND SAID EAST BANK. OF CREEK NORTH
34 09' 41" EAST, 78.22 FEET; THENCE NORTH 66 56' 41" EAST, 263.38 FEET; THENCE
NORTH 36 22' 41" EAST, 86.37 FEET; THENCE NORTH 66 51' 41" EAST, 46.56 FEET;
THENCE NORTH 46 47' 41" EAST, 144.94 FEET TO A POINT THAT BEARS NORTH 41 06' 15"
WEST, 283.46 FEET FROM THE TRUE POINT OF BEGINNING; THENCE SOUTH 41 06' 15"
EAST, 283.46 FEET TO THE POINT OF BEGINNING.
 
APN: 196-320-005-8 and 196-320-006-6

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
PERMITTED ENCUMBRANCES
 


 
TO BE AGREED UPON AND ATTACHED PRIOR TO THE
 
WAIVER OF THE DUE DILIGENCE CONDITION PRECEDENT
 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT C
 
OTA
 


 
SEE ATTACHED
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
INTERIM SUBLEASE AND MANAGEMENT AGREEMENT
 


 
SEE ATTACHED
 


 

 
 

--------------------------------------------------------------------------------

 
